       Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 1 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     BIZER & DEREUS, LLC
 1 Andrew D. Bizer (LA # 30396)
 2 Admitted pro hac vice
     andrew@bizerlaw.com
 3 Garret S. DeReus (LA # 35105)
     Admitted Pro Hac Vice
 4 gdereus@bizerlaw.com
     3319 St. Claude Ave.
 5
     New Orleans, LA 70117
 6   T: 504-619-9999; F: 504-948-9996

 7 AQUA TERRA AERIS LAW GROUP
     William Brock Most
 8 828 San Pablo Ave., Ste. 115B
 9 Albany, CA 94706
     T: (650) 465-5023
10   williammost@gmail.com

11 PUBLIC JUSTICE, P.C.
     Karla Gilbride
12 Stephanie K. Glaberson
13 1620 L St. NW, Ste. 630
     Washington, DC 20036
14   T: 202-797-8600
     kgilbride@publicjustice.net
15
     Attorneys for Plaintiffs
16 (Additional counsel listed in signature block)
17
     SCOTT CRAWFORD                                 Case No.: 3:17-cv-02664-RS
18
                      Plaintiff,
19
     vs.                                            PLAINTIFFS’ NOTICE OF MOTION FOR
20 UBER TECHNOLOGIES, INC. and RAISER,              SUMMARY JUDGMENT AND
21 LLC,                                             MEMORANDUM OF POINTS AND
                                                    AUTHORITIES IN SUPPORT
22             Defendants
     STEPHAN NAMISNAK, ET AL.,                      Case No.: 3:17-cv-06124-RS
23
24                    Plaintiffs,

     vs.                                            PLAINTIFFS’ NOTICE OF MOTION FOR
     UBER TECHNOLOGIES, INC. and RASIER,            SUMMARY JUDGMENT AND
     LLC,                                           MEMORANDUM OF POINTS AND
                                                    AUTHORITIES IN SUPPORT
                      Defendants


                                                                                   i
       Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 2 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




                                          NOTICE OF MOTION
 1
 2           PLEASE TAKE NOTICE that, in the courtroom of the Honorable Richard Seeborg,

 3 located at 450 Golden Gate Avenue, San Francisco, CA 94102, on Thursday, July 15, 2021, at
 4 1:30 p.m., or as soon thereafter as counsel may be heard, Plaintiffs Scott Crawford, Stephan
 5
     Namisnak, and Francis Falls (together, “Plaintiffs”) will move the Court for Summary Judgment
 6
     in their favor.
 7
             As explained in the accompanying Memorandum of Points and Authorities, based on the
 8
 9 facts obtained during discovery, Uber is covered by Title III of the Americans with Disabilities
10 Act (“ADA”) because Uber is a private entity primarily engaged in the business of transporting
11 people and whose operations affect commerce. Further, for the reasons set forth in the
12 accompanying Memorandum, Uber has violated 42 U.S.C. § 12184(b)(2)(A), 42 U.S.C. §
13
     12184(b)(5), and 42 U.S.C. § 12184(b)(1). Plaintiffs have standing to pursue their claims and it
14
     would be reasonable for Uber to provide Plaintiffs’ requested reasonable accommodation.
15
     Summary judgment should issue in favor of Plaintiffs.
16
17           This Motion is based on this Notice, the accompanying Memorandum of Points and

18 Authorities, numerous exhibits, including various deposition excerpts, discovery materials, and
19 three declarations, and any argument the Court may permit. For the aid of the Court, Plaintiffs’
20 counsel has created and includes an appendix which correlates each of Plaintiff summary
21
     judgment exhibit to (1) the unified exhibit number used during the depositions and (2) the
22
     document’s accompanying bates number, if applicable.
23
     Dated: April 19, 2021.
24
             By Plaintiffs, by and through their counsel,



     [Signatures on following page]



                                                                                                        ii
       Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 3 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1 /s/ William Most__________             /s/ Garret S. DeReus_______
 2 William Most (CA # 279100)             Bizer & DeReus, LLC
     AQUA TERRA AERIS LAW GROUP           Garret S. DeReus (LA # 35105)*
 3 4030 Martin Luther King Jr. Way        gdereus@bizerlaw.com
     Oakland, CA 94609                    Andrew D. Bizer (LA # 30396)*
 4 williammost@gmail.com                  andrew@bizerlaw.com
     (504) 509-5023                       *Admission pro hac vice
 5
 6 Karla Gilbride (CA # 264118)           3319 St. Claude Ave.
     PUBLIC JUSTICE, P.C.                 New Orleans, LA 70117
 7   1620 L St. NW, Ste. 630              T: 504-619-9999; F: 504-948-9996
     Washington, DC 20036
 8   T: 202-797-8600
     kgilbride@publicjustice.net
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24




                                                                             iii
           Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 4 of 58
            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1
 2                                                       TABLE OF CONTENTS

 3 NOTICE OF MOTION ................................................................................................................ ii
 4 TABLE OF CONTENTS ............................................................................................................ iv
 5
      TABLE OF AUTHORITIES ...................................................................................................... vi
 6
      MEMORANDUM OF POINTS AND AUTHORITIES……………………………………….1
 7
      I.         SUMMARY OF FACTS................................................................................................... 2
 8
 9          A. Uber Operates a Transportation System That Provides Millions of Trips Per Day ... 2

10          B. Uber Represented to this Court That it Did Not “Own, Lease, or Operate Any
               Vehicles.” It Now Admits It Owned a Fleet of 30,000 Vehicles .................................... 4
11
      II.        LAW AND ANALYSIS .................................................................................................... 7
12
13          A. Legal Standard. .................................................................................................................. 7

14          B. Uber's Liability Under Title III of the ADA .................................................................... 8
15          C. Plaintiffs Are Qualified Individuals With Disabilities, and Have Standing to Sue. .. 12
16
            D. Uber is Covered by Title III Because it Provides Transportation Services................ 14
17
                 1. Uber Provides Transportation, as it Has Repeatedly Represented to the Public, State
18               Legislatures, and to the SEC ............................................................................................. 16
19               2. Uber Provides Transportation Because it Controls Virtually Every Aspect of the
20               Transportation its Riders Receive………………………………………………………..20

21                   (i) Uber Controls the Location of Service and What Trips Occur…………………..20

22                   (ii) Uber Controls the Pricing of Rides………………………………………………21
                     (iii) Uber Provides Insurance and Requires It of Drivers…………………………….22
23
                     (iv) Uber Controls What Vehicles Can be Used……………………………………...22
24
                     (v) Uber Controls How Drivers Use and Maintain Their Vehicles………………….23
                     (vi) Uber Controls Who Can Drive and Performs Ongoing Review of Its Drivers….24
                     (vii) Uber Imposes Mandatory Training for Its Drivers………………………………24
                     (viii)Uber Controls What Its Drivers and Riders Do During Trips…………………..25



                                                                                                                                                iv
       Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 5 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




                     (ix) Uber Has Deployed On-Site Personnel to Various Locations to Aid Its
 1                        Operations……………………………………………………………………….25
 2
                 3. Uber Provides Transportation Because It Owned a Fleet of Tens of Thousands of
 3               Vehicles that Riders Rode In…………………………………………………………….26

 4               4. Title III Also Applies to Entities that Provide Transportation through Third Parties...27
 5
            E. Uber is Covered by Title III Because it is Primarily Engaged in the Business of
 6             Transporting People ....................................................................................................... 27

 7          F. Uber is Covered by Title III Because Its Operations Affect Commerce……………31
 8          G. Uber Violated Section 12184 by Failing to Make Reasonable Modifications to Its
               Policies, Procedures, or Practices……………………………………………………..32
 9
10               1. Plaintiffs’ Requested a Modification and the Request Was Denied ............................. 32

11               2. Plaintiffs’ Requested Modification Was Reasonable .................................................... 33
12                   (i) Through a Partnership with a Commercial Operator Like MV Transportation….35
13                   (ii) By Removing Restrictions and Creating an Incentive System…………………..37
14                   (iii) By Reinstating the Leasing Model that Uber Abandoned……………………….39

15                   (iv) The Above Methods Are Equally Available in Jackson…………………………41

16               3. Providing UberWAV in New Orleans and Jackson Would Not Fundamentally Alter
17                 Uber’s Services, Programs, or Activities, or Constitute an Undue Financial Burden ... 41

18          H. Uber Violated Section 12184 by Buying New Non-WAV Vans, Without Ensuring
               that Its Entire System Provides Equivalent Service for Wheelchair Users ............... 46
19
            I. Uber Violated Section 12184 by forbidding WAVs from operating on its platform in
20             New Orleans and Jackson. ............................................................................................. 47
21
     III.        CONCLUSION ............................................................................................................... 49
22
     CERTIFICATE OF SERVICE ................................................................................................. 50
23
24




                                                                                                                                            v
         Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 6 of 58
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




                                                   TABLE OF AUTHORITIES
 1
 2 Cases
 3 Banga v. Kanios,
 4       2020 WL 1492694 (N.D. Cal. Mar. 27, 2020) .................................................................... 7

 5 Borkowski v. Valley Cent. Sch. Dist.,
                63 F.3d 131 (2nd Cir. 1995).............................................................................................. 10
 6
      Cotter v. Lyft, Inc.,
 7           60 F. Supp. 3d 1067 (N.D. Cal. 2015) ........................................................................ 15, 16
 8
      Disabled in Action v. Board of Elections in the City of New York,
 9           752 F.3d 189 (2d Cir. 2014).............................................................................................. 10

10 Duvall v. Cty. of Kitsap,
                260 F.3d 1124 (9th Cir. 2001) .......................................................................................... 41
11
12 EEOC v. Placer ARC,
                114 F. Supp. 3d 1048 (E.D. Cal. 2015)............................................................................. 10
13
      Enyart v. Nat'l Conference of Bar Examiners, Inc.,
14           823 F. Supp. 2d 995 (N.D. Cal. 2011) .............................................................................. 10
15
      Equal Rights Center v. Uber,
16           17-cv-01272-KBJ (D.D.C. March 15, 2021) .............................................................. 16, 19

17 Fortyune v. Am. Multi-Cinema, Inc.,
                364 F.3d 1075 (9th Cir. 2004) .................................................................................... 31, 43
18
19 Guerra v. W. Los Angeles Coll.,
                2017 WL 10562682 (C.D. Cal. June 14, 2017) .......................................................... 10, 42
20
      Henrietta D. v. Bloomberg,
21           331 F.3d 261 (2d Cir. 2003).............................................................................................. 10
22 Hodson v. Alpine Manor, Inc.,
23       512 F.Supp.2d 373 (W.D.Pa.2007) ................................................................................... 10

24 Holmes v. Godinez,
                311 F.R.D. 177 (N.D. Ill. 2015) ........................................................................................ 43

      Independent Living Resource Ctr. v. Lyft, Inc.,
             19-cv-01438-WHA (N.D. Cal., Nov. 3, 2020) ........................................... 1, 14, 25, 29, 31




                                                                                                                                         vi
         Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 7 of 58
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




      K.M. ex rel. Bright v. Tustin Unified Sch. Dist.,
 1           725 F.3d 1088 (9th Cir. 2013) .......................................................................................... 10
 2
      Karczewski v. DCH Mission Valley LLC,
 3          862 F.3d 1006 (9th Cir. 2017) .......................................................................................... 31

 4 Kulin v. Deschutes Cty.,
                872 F. Supp. 2d 1093 (D. Or. 2012) ................................................................................. 10
 5
 6 Lentini v. California Ctr. for the Arts, Escondido,
                370 F.3d 837 (9th Cir. 2004) ............................................................................................ 10
 7
      Lewis v. Cain,
 8           2021 WL 1219988 (M.D. La. Mar. 31, 2021) .................................................................. 43
 9
      Namisnak v. Uber Techs., Inc.,
10          444 F. Supp. 3d 1136 (N.D. Cal. 2020) ............................................................................ 32

11 Namisnak v. Uber Techs., Inc.,
                971 F.3d 1088 (9th Cir. 2020) .................................................................................... 12, 16
12
13 NFB v. Uber,
                14-cv-4086, (N.D. Cal., Dec. 23, 2014) ............................................................................ 27
14
      Noel v. New York City Taxi and Limousine Comm’n,
15            687 F.3d 63 (2d Cir. 2012)................................................................................................ 25
16 O’Connor v. Uber Techs., Inc.,
17       82 F. Supp. 3d 1133 (N.D. Cal. 2015), ....................................................................... 16, 17

18 PGA Tour, Inc. v. Martin,
                532 U.S. 661 (2001) .......................................................................................................... 25
19
      San Luis & Delta–Mendota Water Auth. v. United States,
20           672 F.3d 676 (9th Cir.2012) ............................................................................................. 27
21
      School Bd. of Nassau County v. Arline,
22           480 U.S. 273 (1987) .......................................................................................................... 31

23 Skidmore v. Swift & Co.,
                323 U.S. 134 (1944) .......................................................................................................... 27
24
      Smith v. Bd. of Commissioners of Louisiana Stadium & Exposition Dist.,
             385 F. Supp. 3d 491 (E.D. La. 2019) ................................................................................ 26

      Staron v. McDonald’s Corp.,
             51 F.3d 353 (2d Cir.1995)................................................................................................... 9



                                                                                                                                             vii
          Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 8 of 58
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1 Taylor v. Gilbert & Bennett,
 2        1997 WL 30948 (N.D. Ill. Jan. 15, 1997) ......................................................................... 10

 3 Taylor v. Phoenixville Sch. Dist.,
                  184 F.3d 296 (3d Cir.1999)............................................................................................... 10
 4
       Wickard v. Filburn,
 5
             317 U.S. 111 (1942) .......................................................................................................... 30
 6
       Wong v. Regents of the Univ. of Cal.,
 7           192 F.3d 807 (9th Cir.1999) ......................................................................................... 9, 41
 8 Zukle v. Regents of Univ. of California,
                  166 F.3d 1041 (9th Cir. 1999) .......................................................................................... 32
 9
       Statutes
10
       29 U.S.C. § 794 ............................................................................................................................... 9
11
12 42 U.S.C. § 12102 ......................................................................................................................... 12
13 42 U.S.C. § 12181 ..................................................................................................................... 8, 14
14 42 U.S.C. § 12182 ........................................................................................................................... 7
15
       42 U.S.C. § 12184 ................................................................................... 8, 9, 14, 27, 30, 31, 46, 47
16 Regulations
17
       28 C.F.R. § 35 ............................................................................................................................... 26
18
       28 C.F.R. § 36 ............................................................................................................................... 45
19
       42 C.F.R. § 37 ............................................................................................................................... 27
20
21 49 C.F.R. § 37 ......................................................................................................... 8, 26, 27, 30, 46
22 56 Fed. Reg. 45584 ....................................................................................................................... 26
23
24




                                                                                                                                                   viii
         Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 9 of 58
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




                         MEMORANDUM OF POINTS AND AUTHORITIES
 1
 2          Plaintiffs are people who use motorized wheelchairs in New Orleans, Louisiana and

 3 Jackson, Mississippi. In some other U.S. cities, Defendants Uber Technologies, Inc. and Raiser,
 4 LLC (collectively “Uber”) provide access to wheelchair accessible vehicles (“WAVs”) through a
 5
     program called UberWAV. But Uber does not operate UberWAV in New Orleans and Jackson.
 6
     No WAVs are accessible through Uber’s transportation platform in those cities. Because of this,
 7
     Plaintiffs are not able to use Uber’s transportation system at all.
 8
            When Plaintiffs asked Uber to modify its policies and provide UberWAV to their cities,
 9
10 Uber refused. Uber represented that it “does not own the vehicles Drivers choose to use,” and that
11 it was not a provider of transportation. Plaintiffs sue Uber under the Americans With Disabilities
12 Act and allege that Uber’s refusal to make its system accessible to Plaintiffs violates the law.
13
            Plaintiffs now move for summary judgment, asking this Court for two determinations.
14
     First, they ask that the Court find that Title III of the ADA applies to Uber because Uber is a private
15
     entity primarily engaged in the business of transporting people and whose operations affect
16
17 commerce. This request does not ask the Court to break new ground: Another section of this Court
18 recently granted a plaintiff’s summary judgment motion against Lyft (a company similar to Uber
19 for all purposes relevant to this motion) and held that Lyft “is a private entity that is primarily
20 engaged in the business of transporting people and whose operations affect commerce, and is
21
     covered under Section 12184.” (Or alternatively, that Uber contracts with entities in the business
                                 1

22
     of transporting people, which would also bring Uber under the ambit of the ADA.)
23
            Second, Plaintiffs ask this Court to determine it to be reasonable, as a matter of law, for
24
     Uber to make UberWAV available in their city. The request is reasonable because it asks Uber




     1
      Independent Living Resource Ctr. v. Lyft, Inc., 19-cv-01438-WHA, R. Doc. 92 at *3 (N.D. Cal.,
     Nov. 3, 2020).

                                                                                                          1
           Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 10 of 58
             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     only to provide in New Orleans and Jackson an accommodation which Uber already provides in
 1
 2 many other U.S. cities. It is reasonable in terms of cost because Uber could pay out of pocket from
 3 its $50 billion in annual revenue, or alternatively Uber could levy an “Accessibility Fee” of 3-4
 4 cents per trip (an amount that Uber’s internal analyses concluded would “fully fund” the WAV
 5
     program.) And it is reasonable because Uber has already concluded,
 6
     internally, that “We should be offering an accessible service.”
 7
         Summary judgment should issue for Plaintiffs.
 8
                          I.      SUMMARY OF FACTS2
 9
10 A.       Uber Operates a Transportation System That Provides
            Millions of Trips Per Day.
11
            Uber is a company that operates in over 700 cities on six
12
     continents.3 It runs a transportation system that provides 14 million
13
14 passenger trips per day, totaling over 10 billion trips over the last
15 decade. Since Uber’s launch in 2010, Uber’s gross income has grown
          4


16 exponentially, reaching $50 billion in annual gross bookings in 2018.
17 See Fig. 1, right.5 Uber estimates that consumers “traveled 16.5 billion
18                                  6
     miles on our platform in 2018.”
19
            Uber’s basic ride product is UberX, which it presently describes
20
     as a “private ride at an everyday price.”7 But that is not all Uber offers.
21
22 According to Uber’s CEO, what “began as ‘tap a button and get a ride’
23                                                                                  Fig. 1: Uber’s Annual Gross
                                                                                    Bookings, 2010 to 2018.
24   2
       Most of the facts are integrated into the body of the memorandum, below.
     3
       Ex. A (Uber’s Apr. 11, 2019 SEC Filing) at 001214; see also, Ex. JJJ and PP (affidavits of
     attorneys William B. Most and Garret S. DeReus authenticating exhibits).
     4
       Id. at 001216.
     5
       Id. at 001325.
     6
       Id. at 001374.
     7
       Ex. C (Uber’s Website, “What is UberX”), at 002888, available at
     www.uber.com/us/en/ride/uberx.

                                                                                                    2
         Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 11 of 58
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     has become something much more profound: ridesharing and carpooling; meal delivery and
 1
 2 freight; electric bikes and scooters; and self-driving cars and urban aviation.”
                                                                                    8



 3           One of those other products is UberWAV, “a ride product to [Uber’s] riders that allows for

 4 a wheelchair accessible ride.”9 With UberWAV, “[r]iders who use motorized wheelchairs or
 5
     scooters can in certain cities request a ride in a wheelchair-accessible vehicle (WAV).”10
 6
     UberWAV was first deployed in 2014, and then expanded to twelve U.S. cities and six countries.11
 7
     UberWAV comes with “Specialized drivers,” each of whom “has completed a certification course
 8
 9 offered by a third party to help you enter and exit the vehicle.” According to Uber, “UberWAV
                                                                    12



10 at its core offers the wheelchair bound population the same access to new age transportation
11 technology that the rest of the world is benefitting from.”13
12           In total, UberWAV has had “[s]uccessful operations in over two dozen cities”14 offering
13
     hundreds of thousands of rides per year; in 2019, Uber provided 290,000 WAV trips to 53,000
14
     unique WAV riders.15 As of Fall 2019, UberWAV operated in eleven U.S. cities and seven foreign
15
     cities, stretching from San Francisco to Newcastle, Australia.16
16
17           As of April 2020, Uber provided WAV service primarily through a partnership with a third-

18 party WAV provider called MV Transportation.17 According to a 2019 analysis commissioned by
19
20   8
       Ex. A at 001224.
     9
21     Ex. D (Uber 30(b)(6) Deposition, via Robert Rupp) at 21:2-4.
     10
        Ex. E (Uber’s Website, “What is UberWAV”), available at www.uber.com/us/en/ride/uberwav/
22   (last accessed April 10, 2021).
     11
        Ex. F at 00006939.
23   12
        Id.
     13
        Ex. G at 00011903. The phrase “wheelchair-bound” is a disfavored term because an individual
24   with mobility limitations is not “bound” to their wheelchair. See Guidelines for Writing About
     People With Disabilities, ADA National Network, available at adata.org/factsheet/ADANN-
     writing. Plaintiffs do not ascribe malice or animus to Uber’s use of this phrase; they merely point
     out the phraseology here for the benefit of the Court and other parties.
     14
        Ex. G at 00011903.
     15
        See Ex. H (Uber’s “Accessibility Monthly Business Review,” Jan. 22, 2020), at 00012522.
     16
        Ex. F at 00006941.
     17
        See Ex. I at 00019378 (listing current cities as of April 2020).

                                                                                                      3
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 12 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     Uber, with the “introduction of more WAVs through the partnership with MV Transportation,
 1
 2 average wait times for WAVs has been reduced to 15 minutes or less.”
                                                                        18



 3          In addition to its ride products, Uber also runs a “Vehicle Marketplace” website that

 4 “connects drivers who want to lease a vehicle with third-party vehicle leasing companies to lease
 5
     them those vehicles.”19 In some cities, WAVs are available through the Vehicle Marketplace,20
 6
     and Uber reaches out to the third-party leasing companies to make WAVs available on the Vehicle
 7
     Marketplace.21
 8
            None of this, however, is accessible to Plaintiffs. Because Plaintiffs use motorized
 9
10 wheelchairs, they can only ride in a WAV. But UberWAV is not available in Plaintiffs’ cities,
                                            22


11 and so if Plaintiffs were to download and open the Uber app, they would have no way of obtaining
12 a ride in a WAV through Uber. And as detailed below, not only has Uber failed to make WAVs
13
     available in Plaintiffs’ cities, but most WAVs are also explicitly forbidden from participating in
14
     Uber in those cities.23
15
     B.     Uber Represented to this Court That it Did Not “Own, Lease, or Operate Any
16          Vehicles.” It Now Admits It Owned a Fleet of 30,000 Vehicles.
17          As described above, when Uber denied Plaintiffs’ request for accommodation, it made the
18
     argument that Uber is not a provider of transportation, and only “develops smartphone
19
     applications, software, and other technological solutions.24” Uber specifically represented that
20
     “Uber does not own the vehicles Drivers choose to use.”25
21
22
     18
        Ex. J (“Uber Wheelchair Accessible Vehicle (WAV) Study Proposal, April 9, 2019”) at 008548.
23   19
        Ex. D (Rupp Dep.) at 93:4-13.
     20
        Id. at 99:17-20.
24   21
        Id. at 103:20-104:7.
     22
        See, e.g., Ex. K (Crawford Dep.) at 14:18-22.
     23
        See Section II(I), infra (“Uber Violated Section 12184 by forbidding WAVs from operating on
     its platform in New Orleans and Jackson”).
     24
        Namisnak, R. Doc. 98-1 (Nov. 13, 2019 Letter from Uber’s Counsel).
     25
        Namisnak, R. Doc. 98-1 (“Uber does not own the vehicles Drivers choose to use when they are
     logged on to the Uber Driver App and seeking and accepting ride requests. Drivers obtain those
     vehicles on their own.”).

                                                                                                     4
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 13 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




            This is a common claim by Uber. In this and other cases, Uber has argued that it is not
 1
 2 subject to the ADA and other anti-discrimination laws because it just developed a smartphone app,
 3 and is not a provider of transportation. Uber has repeatedly represented to this Court that it does
 4 not “own, lease, or operate any vehicles for transporting riders.”26 It has represented that “Uber, in
 5
     fact, does not” own vehicles on the Uber App.27 And Uber’s counsel has represented that “they do
 6
     not own any cars, they do not employ any drivers, they don’t lease any cars.”28
 7
            But Uber has been lying. It lied to this Court, and other courts. It lied to Plaintiffs. That is
 8
 9 now clear because Uber has admitted, under oath, that during this litigation, it has owned tens of
                         29
10 thousands of vehicles.
11           Most of these vehicles were owned through Uber’s subsidiary, Xchange Leasing, which it
12 set up as “an auto leasing business.”30 According to Uber, Through Xchange Leasing, Uber
13
14
15   26
        Greco v. Uber Tech. Inc., N.D. Cal., 20-cv-02698 R. Doc. 42 at 1 (Joint CMC) (“Uber does not
     perform or provide any transportation itself, does not own, lease, or operate any vehicles for
16   transporting riders, and does not employ drivers to operate vehicles, or contract with drivers to
17   provide transportation on Uber’s behalf.”); Namisnak v. Uber Tech., Inc., 17-cv-06124-RS R. Doc.
     102 at 8 (Order on Motion to Dismiss) (“Defendants point out they do not themselves purchase or
18   lease vehicles, and thus argue the equivalent service’ requirement does not apply to them.”);
     Crawford v. Uber Tech., Inc., 17-cv-02664-RS, R. Doc. 63 at 33 (Motion for Judgment on
19   Pleadings) (“Defendants operate a smartphone application, not any actual, physical place open to
     the public.”); Smith v. Uber Tech., Inc., Alameda County Sup. Ct. Case No. RG18894507, April
20   20, 2018 Demurrer at pg. 8 (“Uber is a technology company that does not own or operate the
21   vehicles Drivers use, and it does not employ Drivers.”); Equal Rights Center v. Uber Tech., Inc.,
     17-cv-01272 (D.D.C.) at R. Doc. 19-1 at 10 (Motion to Dismiss) (“Uber does not own the vehicles
22   Drivers use to provide rideshare services, and it neither employs nor controls any Drivers.”); id. at
     3 (Uber operates a smartphone application, not any real, physical space open to the public”); SC
23   Innovations, Inc. v. Uber Tech. Inc., N.D. Cal. 18-cv-07440, R. Doc. 64 at 22 (Motion to Dismiss)
     (“Uber does not own cars, employ drivers or provide transportation.”).
24   27
        Crawford v. Uber Tech., Inc., 17-cv-02664-RS, R. Doc. 63 at 10 (Motion for Judgment on
     Pleadings)
     28
        Ex. L (Transcript of Motion Hearing in Equal Rights Center v. Uber, May 10, 2018) at 11.
     29
        The sale of Xchange Leasing does not excuse Uber’s false claims, as Uber represented it had no
     vehicles while it still possessed tens of thousands of vehicles. Compare Crawford, supra, R. Doc.
     63 (Dec. 22, 2017) at 10 (“Uber does not own the vehicles Drivers use to provide rideshare
     services”) with Ex. D (Rupp. Dep.) at 78:24-79:6 (Xchange Leasing “was sold in 2018.”)
     30
        Ex. D (Rupp. Dep.) at 77:2-4.

                                                                                                          5
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 14 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     “bought vehicles and then leased them to Uber’s driver partners.”31 Uber’s Xchange Leasing fleet
 1
                                                                         32
 2 of approximately 30,000 vehicles was worth approximately $400 million.
 3           During the pendency of this lawsuit, Uber sold Xchange Leasing.33 But it continued to own

 4 hundreds of specialized SUVs through its self-driving car division, ATG, until December 2020.
 5
     And those vehicles were used for passenger rides: “Uber’s self-driving vehicles have completed
 6
     over 30,000 real world passenger trips in places like Pittsburgh, PA and Tempe, AZ.” 34 These
 7
     30,000 trips were driven in a car owned by Uber, with a human Uber employee behind the wheel.35
 8
 9 Most recently, Uber is poised to take possession of 24,000 more SUVs, in a deal with Volvo “said
10 to be worth about $1.4 billion.”
                                    36


11           Uber’s concession that it owns vehicles was summed up in the testimony of Uber’s 30(b)(6)
12 witness, a Senior Manager for Strategy and Analytics for Uber’s Vehicles Program. He testified
13
     that:
14
             Q.     Today an Uber subsidiary, ATG, owns approximately three to four hundred
15                  physical vehicles, correct?
16           A.     That’s correct.
17
             Q.     And riders have taken approximately tens of thousands of trips in those vehicles?
18
             A.     That's correct.
19
             Q.     And until Uber’s subsidiary Jump was sold, Uber through its subsidiary also had
20                  sixty to seventy thousand e-bikes and e-scooters, correct?
21
             A.     That's correct.
22
23
     31
        Id. at 76:23 to 77:4.
24   32
        Id. at 79:17-80:2.
     33
        Id. at 78:24-79:6 (“setting aside the date of incorporation, Xchange Leasing was getting up and
     running in 2015. It was operational through 2016. Towards the end of 2017, it was in maintenance
     mode and contracting and then was sold in 2018.”)
     34
        Ex. M (“Engineering More Reliable Transportation with Machine Learning and AI at Uber”) at
     002230, available at https://eng.uber.com/machine-learning/.
     35
        Ex. N (Uber ATG 2020 Safety Report) at 002277.
     36
        Ex. D at 63:4-65:6.

                                                                                                        6
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 15 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




            Q.      And until Uber sold Xchange Leasing in 2018, an Uber subsidiary also had
 1                  approximately 30,000 automobiles, correct?
 2
            A.      Correct. Xchange Leasing owned 30,000 automobiles.
 3
            Q       Okay. So if Uber claimed that it and its subsidiaries do not own any vehicles that
 4                  passengers ride in, that would be false, correct?
 5
            A.      Uber subsidiaries did own vehicles. Hopefully that answers your question or if
 6                  you want to restate.

 7          Q.      And still do?
 8          A.      Correct. ATG still owns vehicles and it is an Uber subsidiary.37
 9
            Thus, Uber’s repeated representations to this court that “they do not themselves purchase
10
     or lease vehicles” (R. Doc. 102 at 8) were false.38 And as described below, this is relevant here
11
     because Uber’s purchase of non-accessible vehicles for use in a generally non-equivalent-service
12
13 system can trigger liability under the ADA. Further, Uber’s purchase of thousands of vehicles,
14 which were then used to transport people in exchange for money, further establishes that Uber is
15 engaged in the business of transporting people and is not simply “an app.”
16                                      II.     LAW AND ANALYSIS
17 A.     Legal Standard.
18          Plaintiffs reference and incorporate by reference this Court’s statement of the legal
19 standard applicable to motions for summary judgment in the case of Banga v. Kanios.39
20
     B.     Uber’s Liability Under Title III of the ADA.
21
            Title III of the ADA sets out a general rule that “[n]o individual shall be discriminated
22
     against on the basis of his disability. . .”40 The Title III prohibition on discrimination applies to
23
24
     37
        Ex. D (Rupp Dep.) at 101:16-103:2. (Uber subsequently sold its ATG division in December
     2020, but kept a minority stake in the business.).
     38
        Undersigned emailed and asked counsel for Uber to correct this misrepresentation. See Ex. JJJ.
     After finishing this motion, moments before filing, defense counsel finally responded, disputing
     that she had made misrepresentations and not offering to take any corrective action.
     39
        No. 16-CV-04270-RS, 2020 WL 1492694, at *3 (N.D. Cal. Mar. 27, 2020).
     40
        42 U.S.C. § 12182(a).

                                                                                                         7
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 16 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     entities that provide “specified public transportation services.” Specifically, Section 12184(a) of
 1
 2 the ADA states that:
 3          No individual shall be discriminated against on the basis of disability in the full and
            equal enjoyment of specified public transportation services provided by a private
 4          entity that is primarily engaged in the business of transporting people and whose
            operations affect commerce.
 5
            “Specified public transportation services” are defined as any “transportation by bus, rail,
 6
 7 or any other conveyance (other than by aircraft) that provides the general public with general or
 8 special service (including charter service) on a regular and continuing basis.”41
 9          Notably, per 49 C.F.R. § 37.23(d), an entity cannot do through contract, or “other
10
     arrangement”, that which the entity cannot do itself. If any entity sub-contracts its service out to
11
     another entity, the “parent” entity is still responsible for any transportation services provided by
12
     the sub-contracting entity.
13
14          Thus, Uber will be covered by Title III if it:

15          1. Provides transportation to the general public by non-aircraft conveyances on a regular
               and continuing basis OR contracts with a third party to do so;
16
            2. Is primarily engaged in the business of transporting people; and
17
18          3. Has operations that affect commerce.

19          If Uber meets those criteria, then Uber’s failure to make reasonable modifications to its

20 policies, procedures, or practices for persons with disabilities constitutes unlawful
21 discrimination.42 It is also unlawful discrimination for such a private entity to buy or lease a new
22
     van with a seating capacity of less than 8 passengers, unless the van is a WAV or the system “when
23
     viewed in its entirety, provides a level of service to such individuals equivalent to the level of
24
     service provided to the general public.”43 And it is also unlawful for such a private entity to apply



     41
        42 U.S.C. § 12181(10).
     42
        42 U.S.C. § 12184(b)(2)(A).
     43
        42 U.S.C. § 12184 (b)(5).

                                                                                                        8
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 17 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     criteria that “screen out or tend to screen out” any “class of individuals with disabilities from fully
 1
 2 enjoying the specified public transportation services” unless “necessary for the provision of the
 3 services being offered.”44
 4           Plaintiffs may then show that Uber has committed unlawful discrimination either by
 5
     showing that Uber (a) has failed to make reasonable modifications to its policies, procedures, or
 6
     practices;45 (b) that Uber or its sub-entities have purchased a non-WAV van without ensuring
 7
     equivalency of service for wheelchair users on their system as a whole, in violation of 42 U.S.C.
 8
 9 § 12184(b)(3); or (c) has imposed criteria that “screen out or tend to screen out” any “class of
10 individuals with disabilities from fully enjoying the specified public transportation services” unless
11 “necessary for the provision of the services being offered.”
12           “Although neither the ADA nor the courts have defined the precise contours of the test for
13
     reasonableness, it is clear that the determination of whether a particular modification is
14
     ‘reasonable’ involves a fact-specific, case-by-case inquiry that considers, among other factors, the
15
     effectiveness of the modification in light of the nature of the disability in question and the cost to
16
17 the organization that would implement it.” The standard for reasonableness under the ADA does
                                             46



18 not differ from the one employed under the Rehabilitation Act, 29 U.S.C. § 794.47
19
20
21
22
23   44
        42 U.S.C. § 12184(b)(1).
     45
        42 U.S.C. § 12184(b)(2)(A).
24   46
        Staron v. McDonald’s Corp., 51 F.3d 353, 356 (2d Cir.1995); Wong v. Regents of the Univ. of
     Cal., 192 F.3d 807, 818 (9th Cir.1999) (stating that “the issue of reasonableness depends on the
     individual circumstances of each case, this determination requires a fact-specific, individualized
     analysis of the disabled individual's circumstances and the accommodations that might [be
     necessary to ensure his ability to enjoy a public accommodation]”).
     47
        Wong, 192 F.3d at 816 n. 26 (“Although Title [III] of the ADA uses the term ‘reasonable
     modification’ rather than ‘reasonable accommodation,’ these terms do not differ in the standards
     they create.”).

                                                                                                          9
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 18 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




             What an entity has done in the past to accommodate others with disabilities is material to
 1
                                                              48
 2 determine whether the requested modification is reasonable. Courts have explained that, under
 3 the ADA, the covered entity “may not ‘in the face of a request for accommodation, simply sit back
 4 passively, offer nothing, and then, in post-termination litigation, try to knock down every specific
 5
     accommodation as too burdensome.’ ”49 As another circuit put it, “ ‘[I]t is enough for the plaintiff
 6
     to suggest the existence of a plausible accommodation, the costs of which, facially, do not clearly
 7
     exceed its benefits,’ and once this is done ‘the risk of nonpersuasion falls on the defendant.’ ”50
 8
             Fundamental alteration and undue burden are affirmative defenses.51 The bar for undue
 9
10 hardship is “high.” “An accommodation imposes an undue financial or administrative burden if
                      52


11 its costs are clearly disproportionate to the benefits it will produce.”53 “When a party has previously
12 granted a specific accommodation that fact may ‘undermine its showing of hardship.’ ”54
13
14
15
16
17   48
        See, e.g., Taylor v. Gilbert & Bennett, No. 95 C 7228, 1997 WL 30948, at *2 (N.D. Ill. Jan. 15,
18   1997) (“Relevant to a determination of whether the accommodations made or refused in any
     particular case are reasonable is the employer’s past actions towards employees who are in a
19   similar situation to the plaintiff.”); Wong, 192 F.3d at 820 (“We briefly note that both parties have
     met their burdens of production as to whether the accommodation was reasonable. Among other
20   things, Wong has shown that the University granted this accommodation in the past.”)
     49
21      Hodson v. Alpine Manor, Inc., 512 F.Supp.2d 373, 392 (W.D.Pa.2007) (quoting Taylor v.
     Phoenixville Sch. Dist., 184 F.3d 296, 312 (3d Cir.1999)).
     50
22      Disabled in Action v. Board of Elections in the City of New York, 752 F.3d 189, 202 (2d Cir.
     2014) (quoting Henrietta D. v. Bloomberg, 331 F.3d 261, 280 (2d Cir. 2003) ).
23   51
        Lentini v. California Ctr. for the Arts, Escondido, 370 F.3d 837, 845 (9th Cir. 2004)(“Whether
     an accommodation fundamentally alters a service or facility is an affirmative defense.”); see also,
24   K.M. ex rel. Bright v. Tustin Unified Sch. Dist., 725 F.3d 1088, 1101 (9th Cir. 2013) (describing
     fundamental alteration and undue burden as “defenses”).
     52
        Enyart v. Nat'l Conference of Bar Examiners, Inc., 823 F. Supp. 2d 995, 1014 (N.D. Cal. 2011).
     53
        Kulin v. Deschutes Cty., 872 F. Supp. 2d 1093, 1100 (D. Or. 2012) (citing Borkowski v. Valley
     Cent. Sch. Dist., 63 F.3d 131, 138 (2nd Cir. 1995) ).
     54
        Guerra v. W. Los Angeles Coll., No. CV 16-6796-MWF (KSX), 2017 WL 10562682, at *11
     (C.D. Cal. June 14, 2017) (quoting EEOC v. Placer ARC, 114 F. Supp. 3d 1048, 1059 (E.D. Cal.
     2015) (denying summary judgment on defendant's undue hardship defense)).

                                                                                                       10
            Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 19 of 58
              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




                         Figure 2: Summary of Legal Structure of Uber’s Liability
 1
 2                                                          If Uber:
 3                                                                 OR

 4
       Provides “specified public transportation services”                     Contracts or arranges with third parties to
 5     (42 U.S.C. § 12184).                                                    “specified public transportation services.”
                                                                               (42 U.S.C. § 12184; 49 C.F.R. § 37.23.)
 6     (Defined as: services of “transportation by bus, rail, or
       any other conveyance (other than by aircraft) that
 7     provides the general public with general or special
 8     service (including charter service) on a regular and
       continuing basis.”) (42 U.S.C. § 12181(10).)                                              AND
 9
                                    AND                                         “[I]s primarily engaged in the business of
10      “[I]s primarily engaged in the business of                             transporting people.” (42 U.S.C. §
       transporting people.” (42 U.S.C. § 12184(a).)                           12184(a).)
11
                                    AND                                                          AND
12
       Has operations that affect commerce. (42 U.S.C. §                       Has operations that affect commerce. (42
13     12184(a).)                                                              U.S.C. § 12184(a).)
14
15              Then Uber is covered by Title III, and it is discrimination for Uber to:
16
                         OR         OR
17                                                                      Not Make Reasonable Modifications
                                                                            (42 U.S.C. § 12184(b)(2)(A).)
18
                                                     Unless would “fundamentally alter the nature of such goods,
19
                                                     services.” (Id., requiring consistency with 12182(b)(2)(A)(ii).)
20
21                                                                             Buy/Lease a New Van
                                                                             (42 U.S.C. § 12184(b)(5).)
22 -
                                                     For providing specified public transportation. UNLESS the van is
23                                                   WAV or unless system “in its entirety” provides equivalent
                                                     service. (42 U.S.C. § 12184(b)(5).)
24
                                                                   Impose Discriminatory Eligibility Criteria
                                                                          (42 U.S.C. § 12184(b)(1).)

                                                      That “screen out or tend to screen out” any “class of individuals
                                                      with disabilities from fully enjoying the specified public
                                                      transportation services” unless “necessary for the provision of
                                                      the services being offered.”

                                                                                                                11
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 20 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1 C.        Plaintiffs Are Qualified Individuals With Disabilities, and Have Standing to Sue.
 2           Plaintiffs are qualified individuals with disabilities. The ADA defines “disability,” in
 3
     relevant part, as “(A) a physical or mental impairment that substantially limits one or more major
 4
     life activities of such individual[.]”55 Major life activities include “caring for oneself, performing
 5
     manual tasks, seeing, hearing, eating, sleeping, walking, standing, lifting, bending, speaking,
 6
 7 breathing, learning, reading, concentrating, thinking, communicating, and working”.
                                                                                       56


 8           Here, Mr. Falls was rendered disabled on December 13, 2004 during a robbery in which
 9 he was “shot in the head, throw[n] off a bridge and hit by a train.”57 He suffers from paralysis and
10
     is missing an arm.58 Mr. Stephan Namisnak has muscular dystrophy,59 and Dr. Crawford has
11
     multiple sclerosis.60 For all three Plaintiffs, their disabilities impact their ability to walk, stand, lift,
12
     and care for themselves.61 The Plaintiffs’ conditions require them to use a motorized wheelchair
13
                62
14 for mobility. Plaintiffs are qualified individuals with disabilities.
15           The Ninth Circuit held that Plaintiffs’ allegation that they had actual knowledge that Uber

16 does not provide UberWAV service was sufficient to constitute an injury in fact at the pleadings
17 stage.63 Now that the case has advanced to the summary judgment stage, Plaintiffs have proven
18
     their allegation. Mr. Falls explained that, prior to filing suit, he was aware that Uber does not have
19
20
21   55
        42 U.S.C. § 12102(1).
     56
22      Id. at (2) (emphasis added).
     57
        Ex. O (Plaintiff Francis Falls Dep.) at 11:13-15, 27:9-12.
23   58
        Id. at 11:4, 27:11.
     59
        Ex. P (Plaintiff Namisnak Dep. Vol. II) at 14:14-15.
24   60
        Ex K (Plaintiff Crawford Dep.) at 13:9.
     61
        See Ex. P at 14:16-18:5; see Ex. O at 11:9-11, 20:8-10 (Falls requires a caretaker to bathe and
     dress him, etc.).
     62
        Ex. P at 14:16-22; Ex. O at 11:21-23; Ex. K at 13:11-16.
     63
        Namisnak v. Uber Techs., Inc., 971 F.3d 1088, 1093 (9th Cir. 2020) (“Plaintiffs have actual
     knowledge that Uber does not provide its uberWAV service in New Orleans. That barrier to entry
     makes downloading the Uber App and creating an account a futile gesture, which Plaintiffs need
     not engage in to show injury in fact.”).

                                                                                                               12
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 21 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     UberWAV in New Orleans when he was stranded during an outing with friends.64 His friends took
 1
 2 an Uber home, and because Uber was not wheelchair-accessible, Mr. Falls had to wheel himself
 3 home – and was hit by a car.65 Mr. Namisnak learned of Uber’s non-compliance from internet
 4 research.66 Dr. Crawford learned from friends in the disability community.67 Plaintiffs are currently
 5
     deterred from attempting to use Uber’s service which they know to be inaccessible to them.68
 6
            The plaintiffs’ pre-suit knowledge of the lack of UberWAV in New Orleans and Jackson
 7
     has been further confirmed and solidified by Uber’s affirmative statements during this ongoing
 8
 9 litigation, during which Uber has repeatedly confirmed that UberWAV is not available and has
10 refused to provide Plaintiffs’ requested modification. And Plaintiffs testified that they would use
                                                         69


11 Uber if it were accessible to them.70 As a report commissioned by Uber concluded, “On-demand
12 WAV services hold promise in transforming the way individuals with wheelchairs travel, offering
13
     a level of freedom not previously possible.”71 Plaintiffs have thus proven that they are qualified
14
     persons with disabilities who suffered an injury-in-fact and, thus, have Article III standing to
15
     pursue their claim.
16
17
18
19
20   64
        Ex. O at 46:16 – 47:6.
     65
21      Id.
     66
        Ex. Q (Namisnak Interr. Responses) at Response to Interrogatory No. 6.
     67
22      Ex. K at 47:12-21.
     68
        Ex. K at 33:2-9 (Crawford has not used Uber because it is not accessible in Jackson, but would
23   if it were); Ex. O at 47:16-48:6 (Falls has not used Uber because he was told Uber was not
     “handicap accessible”); Ex. P at 34:21-25 (Namisnak has not used Uber because he “can’t use it
24   to request WAV rides in New Orleans”).
     69
        See, e.g., Namisnak, R. Doc. 98-1 (Nov. 13, 2019 Letter from Uber’s Counsel).
     70
        Ex. K (Crawford) at 33:6-9 (“Q Okay. If there were a WAV option available in the Uber app in
     Jackson, you would download the Uber app? A Yes.”); Ex. P (Namisnak) at 35:1-3 (“Q So you
     would download the Uber app if you could use it to request WAV rides; is that right? A Oh,
     yeah.”); Ex. O (Falls) at 50:1-3 (“If they get [WAVs], yes, I'm gonna call them every day. I got
     something to do every day. I'm tired of being inside.”).
     71
        Ex. F at 00006936.

                                                                                                     13
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 22 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     D.       Uber is Covered by Title III Because it Provides Transportation Services.
 1
             Under Title III of the ADA, an entity that “provides” the general public with “specified
 2
 3 public transportation service” faces liability if it fails to take certain steps to make its system
 4 accessible for persons with disabilities or fails to make reasonable modifications to its policies,
 5 procedures, or practices.72 “Specified public transportation” is defined to mean “transportation by
 6
     bus, rail, or any other conveyance (other than by aircraft) that provides the general public with
 7
     general or special service (including charter service) on a regular and continuing basis.”73
 8
             Here, the evidence collected in this case proves that Uber is more than a mere conduit, and
 9
     is subject to Title III for four distinct, and independently sufficient, reasons: (1) because Uber
10
11 repeatedly and publicly represents that it provides transportation; (2) because Uber controls
12 virtually every aspect of its transportation system; (3) because Uber has owned a fleet of tens of
13 thousands of vehicles used to transport riders; and (4) because Title III also attaches to entities that
14
     provide transportation through third parties.
15
             Such a conclusion is in line with holdings of this Court. On November 3, 2020, this Court
16
     applied Section 12184 to Uber’s competitor, Lyft, Inc., holding that:
17
18           Lyft is a private entity that provides ridesharing services. Its mission is to
             “[i]mprove people’s lives with the world’s best transportation.” This order finds
19           that Lyft is a private entity that is primarily engaged in the business of transporting
             people and whose operations affect commerce, and is covered under Section
20           12184.74
21           Here, just like Lyft, Uber is a private entity that provides transportation. Just like Lyft, its
22
     mission is “to make transportation as reliable as running water everywhere, for everyone.”75 And
23
24
     72
        42 U.S.C. § 12184.
     73
        42 U.S.C. § 12181(10).
     74
        Independent Living Resource Center v. Lyft, Inc., 19-cv-01438-WHA, R. Doc. 92 at *3 (N.D.
     Cal., Nov. 3, 2020) (citations omitted).
     75
        Ex. R (Uber Website), at 002856, available at www.uber.com/blog/chicago/uberaccess/; Ex. S
     (Uber 30(b)(6) Dep. via Niraj Patel on Nov. 20) at 136:21-25 (describing the mission as
     “transportation as reliable as running water everywhere.”).

                                                                                                          14
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 23 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     like Lyft, Uber provides transportation conveyances other than aircraft through its ride products
 1
 2 UberX, UberSUV, UberWAV, and others.
 3          In its filings to the Securities and Exchange Commission, Uber admits that its “Ridesharing

 4 products” are a “form of transportation,” explaining that its “Ridesharing products” are “more
 5
     convenient and cost-competitive versus other forms of Transportation.”76 And so to the SEC, Uber
 6
     has conceded the obvious: that it is “subject to many U.S. federal, state, local, and foreign laws
 7
     and regulations, including those related to . . . transportation services.”77
 8
            But to this Court, Uber argues the opposite. It contends that Uber itself is not providing
 9
                                                                                         78
10 transportation, that instead the third-party drivers are providing the transportation. No court has
11 yet adopted that theory. And this Court has already rejected that argument with regard to Uber’s
12 competitor, Lyft:
13
            Under this theory, Lyft drivers perform services only for their riders, while Lyft is
14          an uninterested bystander of sorts, merely furnishing a platform that allows drivers
            and riders to connect, analogous perhaps to a company like eBay. But that is
15          obviously wrong.79
16          This Court should hold that Uber’s claim to the same theory is likewise wrong. As the
17
     District of the District of Columbia held last month:
18
            [T]he “plain” or “ordinary” meaning of the word “provide” is merely “to supply or
19          make available[.]” See Provide, Merriam-Webster Collegiate Dictionary (online
            ed. 2021) (emphasis added). And under that definition, an entity can “provide” a
20          public transportation service without actually conveying or transporting people
21          itself.
            ...
22
            Uber’s drivers are part of the Uber workforce, and they operate within a market that
23          Uber itself created; Uber drivers do not exist independent of Uber’s app, and this
            Court is hard-pressed to imagine how Uber drivers could continue to operate
24          without the Uber app (or a competitor’s service). Uber also controls the pricing of


     76
        Ex. A (Uber SEC Filing) 001380.
     77
        Ex. A at 001407 (emphasis added).
     78
        Ex. T (Rosenthal Dep.) at 54:18-19 (Uber’s “software and services just help [drivers] provide
     [riders] offers to provide transportation”).
     79
        Cotter v. Lyft, Inc., 60 F. Supp. 3d 1067, 1078 (N.D. Cal. 2015) (emphasis added).

                                                                                                    15
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 24 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




            its drivers’ services, and it allegedly asserts far more control over its drivers than
 1          any traditional brokering service has over the relevant service providers. Thus,
 2          based on the allegations in ERC’s complaint, Uber is much more than a mere
            “conduit” between riders and drivers. 80
 3
            Likewise, in O’Connor v. Uber Techs., Inc., 82 F. Supp. 3d 1133 (N.D. Cal. 2015), the
 4
     Honorable Judge Edward M. Chen noted several “indicia of [Uber’s] role as a transportation
 5
 6 company rather than a software provider” and found Uber’s characterization of its service “as
 7 merely a technological intermediary between potential riders and potential drivers” to be “fatally
 8 flawed” for the following reasons:
 9
            [Although] Uber now disclaims that it is a “transportation company,” Uber has
10          previously referred to itself as an “On–Demand Car Service,” and goes by the
            tagline “Everyone’s Private Driver.” Indeed, in commenting on Uber's planned
11          expansion into overseas markets, its CEO wrote on Uber's official blog: “We are
            ‘Everyone's Private Driver.’ We are Uber and we’re rolling out a transportation
12          system in a city near you.” Other Uber documents state that “Uber provides the best
13          transportation service in San Francisco[.”] Moreover, Uber does not sell its
            software in the manner of a typical distributor. Rather, Uber is deeply involved in
14          marketing its transportation services, qualifying and selecting drivers, regulating
            and monitoring their performance, disciplining (or terminating) those who fail to
15          meet standards, and setting prices.81
16          The following evidence confirms that Uber provides transportation:
17
            1. Uber Provides Transportation, as it Has Repeatedly Represented to the Public, State
18             Legislatures, and to the SEC.

19          This Court has held that Uber’s public representations about the nature of its business are

20 legally relevant, holding that “Uber’s claim that it is ‘not a transportation company’ strains
21 credulity, given the company advertises itself as a ‘transportation system.’”82 And here, Uber
22
     repeatedly describes itself as “providing transportation.” It has done so in public and in private, on
23
24


     80
        Equal Rights Center v. Uber, 17-cv-01272-KBJ at *35, 37 (D.D.C. March 15, 2021).
     81
        82 F. Supp. 3d 1133, 1137 (N.D. Cal. 2015); see also Cotter v. Lyft, Inc., 60 F. Supp. 3d
     1067, 1078 (N.D. Cal. 2015) (calling “obviously wrong” Lyft’s assertion that it “merely
     furnish[es] a platform that allows drivers and riders to connect”).
     82
        Namisnak v. Uber, 17-cv-06124-RS, R. Doc. 102 at pg. 7 (N.D. Cal., March 13, 2020).

                                                                                                        16
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 25 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     websites and in Securities and Exchange Commission (“SEC”) filings, to state legislatures and in
 1
 2 sworn testimony. For example, Uber has publicly represented that:
 3        •   “We are dedicated to providing a seamless transportation option for all and we are not
              about to stop.”83
 4
 5        •   “Uber is not only transporting people, but increasing the number of residents small
              businesses can serve in all areas of Columbus.”84
 6
          •   “Many people like to speculate as to whether or not Uber will eventually move beyond
 7            transporting people.”85
 8        •   “Our work doesn’t end with transporting people.”86
 9
          •   “We're finally giving this city the transportation system that it deserves.”87
10
          •    “We are ‘Everyone’s Private Driver.’ We are Uber and we're rolling out a
11
              transportation system in a city near you.”88
12
          •   Uber “provides the city with a more efficient transportation system.”89
13
14        •   “Your Uber is arriving now, New Orleans. While it’s been a long road to get here, we’re
              SO pumped to be providing the Big Easy with reliable, safe, and convenient
15            transportation…finally!”90
16            In testimony before the Maine state legislature, Uber testified that “Uber provides
17
     transportation to and from all neighborhoods, especially areas traditionally underserved by public
18
     transportation.”91 And Uber’s former CEO explicitly and publicly rejected the idea that Uber isn’t
19
     a transportation system:
20
21
22
     83
        Ex. U (Uber.com, You Requested, We Listened: Introducing uberX!, June 19, 2014) at 002897.
23   84
        Ex. V (Uber.com, Connecting Ohio’s Capital City, June 18, 2015) at 002812.
     85
        Ex. W (Uber.com, Uber’s New BHAG: uberPOOL, Feb. 3, 2015) at 002862.
24   86
        Ex. X (Uber.com, Advanced Technologies Group, Aug. 12, 2017) at 000333.
     87
        Ex. Y (Uber.com, Uber has launched in Mexico City!, Aug. 2, 2013) at 000348.
     88
        Ex. Z (Uber.com, New Logo for Uber, Dec. 5, 2011) at 000273; O'Connor v. Uber Techs., Inc.,
     82 F. Supp. 3d 1133, 1137 (N.D. Cal. 2015).
     89
        Ex. AA (Uber.com, Delivering a New Choice to Jakarta, Aug. 22, 2014) at 000242.
     90
        Ex. BB (Uber.com, Uber Makes a Jazzy Entrance into New Orleans, Sep. 19, 2014) at 000370.
     91
        Ex. CC (Uber’s Testimony to the Maine Committee on Insurance and Financial Services, May
     12, 2015) at 002868 (emphasis added).

                                                                                                     17
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 26 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




              Uber LA is officially rolling out its transportation system in this fine city. Now,
 1            how is some on-demand town car service calling itself a transportation
 2            system? And how are a bunch of limos going to make this city better? We’ve got
              a bunch of examples for you, but let me start with this: for every well utilized
 3            UberCar on the road, we’re taking 6 cars off the road and out of parking garages.92

 4            And while Uber tells this Court that it operates only “a smartphone application, not any
 5
     actual, physical place open to the public”93, it says something very different to everyone else:
 6
              The unique aspect of Uber is that we exist in the physical world. When you push
 7            a button on your phone, a car moves across the city and appears where you are. We
              exist in the place where bits and atoms come together. That is Uber. We are not just
 8            technology but technology that moves cities and their citizens.94
 9
              These representations are not mere puffery. In its filings with the SEC (which are relied
10
     upon by the government and Uber’s investors), Uber explicitly says it is competing with more
11
     traditional forms of transportation:
12
13        •   “For example, to rapidly scale our network in new cities by attracting consumers to our
              platform and away from personal vehicles or public transportation or to compete
14            effectively in existing cities where competitors offer incentives, we often use Driver
              incentives.”95
15
          •   “We believe that our growth depends on a number of factors, including our ability to:
16
              reduce the costs of our Personal Mobility offering to better compete with personal vehicle
17            ownership and usage and public transportation.”96

18        •   “Our ability to increase our market share relative to other transportation options depends
              in part on our ability to reduce the average cost per mile traveled on our platform,
19            including through the introduction of lower price-point products such as Express POOL
20            and Uber Bus”97

21            Uber’s own representatives conceded as much when questioned under oath. One

22 representative conceded that Uber’s riders consider Uber’s services to compete against the
23
24   92
        Ex. DD (Travis Kalanick, Uber LA Officially Launched, March 8, 2012) at 000118
     (emphasis added).
     93
        See Crawford, 17-cv-02664, R. Doc. 63 at 33.
     94
        Ex. EE (Travis Kalanick, Celebrating Cities: A New Look and Feel for Uber, Feb. 3,
     2016) at 000487.
     95
        Ex. A (Uber SEC Filing) at 001334.
     96
        Id. at 001264.
     97
        Id. at 001320.

                                                                                                         18
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 27 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     alternatives of personal vehicle ownership and taxis.98 And another confirmed that “Uber X, that’s
 1
 2 one of Uber’s transportation options, but for-hire transportation has been around for a very, very
 3 long time.”99
 4          Thus, as the court in ERC held, “Uber advertises its service as having ‘[t]ap a button, get a
 5
     ride’ convenience, and that description indisputably entails providing transportation to the general
 6
     public ‘on a regular and continuing basis.’”100 And so Uber cannot argue that it is not “providing
 7
     transportation” when it represents to the public, state legislatures, and the SEC that it is doing
 8
 9 exactly that.
10          2. Uber Provides Transportation Because It Controls Virtually Every Aspect of the
               Transportation its Riders Receive.
11
            The fact that Uber controls virtually every aspect of the transportation that its riders receive
12
13 further supports the conclusion that Uber provides transportation. Uber tries to portray itself as
14 merely operating a smartphone application that provides a neutral medium for third parties to
15 contract for transportation. But as detailed below, Uber controls the location of service, pricing,
16 insurance, what vehicles and other tools can be used, how various tools can be used, who qualifies
17
     to drive, prerequisites to driving such as training and background checks, how drivers conduct
18
     themselves during trips, and managing safety issues and accidents. And far from being “just an
19
     app,” Uber deploys actual, human, in-person staff to manage customer queues and traffic patterns.
20
21          (i). Uber Controls the Location of Service and What Trips Occur. Uber decides which cities

22 and geographic areas will feature modes of transportation such as UberX, UberSUV, or
23 UberWAV.101 And on a more granular level, Uber exerts directing influence over where drivers
24

     98
        Ex. LLL (Patel Dep. on Dec. 15) at 80:17-81:8.
     99
        Ex. T (Rosenthal Dep.) at 14:3-14.
     100
         Equal Rights Center v. Uber, 17-cv-01272-KBJ at *36 (D.D.C. March 15, 2021).
     101
         See Ex. T (Rosenthal Dep.) at 43:16-44:2 (“For Uber XL in particular, assuming regulations
     permit the service, I think it would be us who determines whether or not that service would be


                                                                                                         19
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 28 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     and riders make pickups. One way Uber does this is through geofencing. A “geofence” is a human
 1
                           102
 2 defined geographic area. Uber uses geofences to communicate to drivers that certain areas are
 3 not intended to be an area where a driver picks up a rider.103 Uber has used geofences to enforce
 4 rules about areas where “riders aren’t allowed to request” rides.104
 5
             Uber also uses contractual requirements to impose limitations on where drivers can / cannot
 6
     refuse or cancel a trip. Uber prohibits drivers from intentionally refusing or cancelling trips or
 7
     requests “for the purpose of avoiding a particular neighborhood due to the demographic
 8
 9 characteristics of the people or businesses that are located in that area[.]”
                                                                                 105



10           (ii). Uber Controls the Pricing of Rides. When a rider opens their Uber application, a

11 quoted price for a ride will appear.106 Uber’s algorithm calculates the various components of a
12 ride—time rate, distance rate, base rate, and taxes, tolls, and city fees—and then “displays the price
13
     on the app.”107 A rider can then accept the price or not take the ride.108 The same is true for Uber
14
     drivers. Unlike a website such as Craigslist—where a seller can select their own price—in New
15
     Orleans and Jackson an Uber driver cannot unilaterally set their own price for a ride and the sole
16
17
18
     available.”) and 45:3-9 (when discussing UberX: “I do know that we are not a public utility, and
19 it is our decision on whether or not where we want to operate.”); see also Ex. FF at 00005073 (in
     2017, Uber modified its Phase 2 WAV markets by adding some cities—such as San Francisco and
20 Phoenix—and removing other cities, including New Orleans).
   102
21 103 Ex. LLL (Patel Dep. on Dec. 15) at 97:5-9.
         Id. at 98:9-18.
     104
22       Id. at 102:10-103:8. In New Orleans, for example, Uber has used a geofence at the airport and
     for events such as Jazz Fest, Voodoo Fest, and Essence Fest. Ex. GG (30(b)(6) Dep. of City of
23   New Orleans via Wesley Pfieffer) at 15:4-20 (Uber used geofence for Jazz Fest); 34:17-25
     (discussing Uber’s use of geofence at VooDoo fest); 20:5-23 (discussing Uber’s geofence related
24   to Essence Festival). During Mardi Gras, Uber pushed out information related to parade routes that
     could not be crossed. Id. at 28:12-29:5.
     105
         Ex. LLL (Patel Dep. On Dec. 15) at 52:9-53:19. Failure to abide by this rule can result in “a
     loss of access to the platform.” Id. at 54:24-55:7; Ex. HH at 002744 (“Not following any of our
     guidelines may result in the loss of access to your Uber accounts.”).
     106
         Ex. S (Patel Dep. on Nov. 20) at 33:20-35:3.
     107
         Ex. S (Patel Dep. On Nov. 20) at 36:11-37:3.
     108
         Id. at 37:4-19.

                                                                                                      20
       Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 29 of 58
         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     options are to either accept the ride or decline the ride.109 Drivers cannot unilaterally set their own
 1
 2 price for a ride. Uber thus concedes it is “not like Craigslist” because any one specific driver is
                    110



 3 not setting a price that any one specific rider is choosing.111 In sum, Uber sets the price of rides.
 4           (iii).   Uber Provides Insurance and Requires It of Drivers. Uber requires that drivers
 5
     maintain insurance in accordance with state and local laws.112 But Uber also maintains additional
 6
     insurance on the driver’s behalf in the case of a covered accident.113 Uber requires that drivers
 7
     provide documentation of their vehicle registration, proof of insurance which must include the
 8
 9 driver’s name and the VIN of the vehicle, and depending on the geography, a vehicle inspection.
                                                                                                  114



10           (iv).    Uber Controls What Vehicles Can be Used. Uber controls what vehicles can be

11 used by its drivers, by setting certain requirements for the vehicles.115 If the vehicle does not meet
12 Uber’s requirements, it is not allowed to participate in Uber’s products.116 Uber maintains a set of
13
     age requirements for the vehicles that “are eligible to take trips on Uber[.]”117 In some locations,
14
     such as New Orleans, the vehicle must undergo a physical inspection and a form is completed
15
     which the driver then uploads to Uber’s onboarding app.118 For UberX in New Orleans and
16
17 Jackson, the vehicle must be a four-door vehicle, have five factory-installed seats, and have air
18
19
20
21
     109
         Id. at 40:2-41:14. Uber has published a webpage entitled “How are fares calculated” with
     details. Id. at 46:6-9; 48:10-13.
     110
22       Uber also controls what is known as surge pricing. Where there are not enough drivers, the
     price for a ride “is dynamically increased for a period of time until the supply and demand balances
23   out.” Id. at 49:4-13. “It is Uber’s technology that makes the assessment of the balance of supply
     and demand.” Id. at 51:7-20.
24   111
         Id. at 57:7-14.
     112
         Ex. D (Rupp Dep.) at 46:21-47:6.
     113
         Id. at 43:12-21.
     114
         Id. at 25:19-26:11.
     115
         Id. at 23:11-14.
     116
         Id. at 24:20-25.
     117
         Id. at 23:20-24:6.
     118
         Id. at 27:8-14.

                                                                                                         21
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 30 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     conditioning. No aftermarket seating modifications are allowed, and no vans, box trucks, or similar
 1
                           119
 2 vehicles are permitted.
 3          (v).    Uber Controls How Drivers Use and Maintain Their Vehicles. Uber prohibits

 4 drivers from allowing anyone other than the “rider and the rider’s guests” in the vehicle and “[i]f
 5
     the rider were to report that there were people in the vehicle other than the driver and … the rider
 6
     and their party, that could result in a driver losing access to the platform.”120 Uber limits how
 7
     drivers can use cameras or other video or recording devices by prohibiting the “broadcasting [of]
 8
 9 a person’s image, audio, or video recording[.]” Uber drivers are obligated “to monitor for and
                                                  121



10 repair any parts that are recalled by your vehicle’s manufacturer[.]”
                                                                         122


11          Uber is also involved in how drivers obtain their vehicles. Through Xchange Leasing, Uber
12 bought vehicles and leased them to Uber’s driver partners.123 On its website, Uber advises that
13
     individuals who don’t have a vehicle “can get a car from one of our vehicle partners or from a fleet
14
     partner in select markets.”124 Through this program, individuals who don’t have a vehicle but want
15
     to be an Uber driver can go to Uber’s Vehicle Marketplace and can rent a car from Hertz or Avis.125
16
17 Uber has committed “more than $800 million in resources to help hundreds of thousands of drivers
18 in the US, Canada and Europe” transition to Electric Vehicles by 2025.126 As is discussed infra at
19
20
21
22   119
         Id. at 28:18-29:7. Ex. FFF provides Uber’s requirements for New Orleans. Ex. GGG provides
     Uber’s requirements for Jackson, MS.
23   120
         Ex. LLL (Patel Dep. on Dec. 15) at 58:3-16.
     121
          Id. at 61:24-62:12. Deactivation is one of the possible outcomes if Uber learned of
24   impermissible broadcasting. Id. at 62:14-23.
     122
         See Ex. II (Uber’s “Platform Access Agreement” which incorporates Uber’s “Community
     Guidelines” by reference, which drivers must confirm that they have “read, understand, and
     accept”) (highlighting added by Plaintiff’s counsel) at 00005464.
     123
         Ex. D at 76:23-77:4.
     124
         Id. at 95:18-25.
     125
         Ex. D (Rupp Dep.) at 98:15-20.
     126
         See Ex. JJ (Dara Khosrowshahi, Driving a Green Recovery, Sep. 8, 2020) at 002758.

                                                                                                      22
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 31 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     Section G(2)(ii), Uber has provided incentives related to WAVs, including bonuses, leasing
 1
 2 assistance, and reduced Uber service fees.
 3          Uber also exercises control over drivers regarding ADA issues. Under Uber’s Community

 4 Guidelines, “Knowingly refusing a rider a trip because of their service animal will result in losing
 5
     access to the Uber apps.”127 “If Uber were able to conclude that the driver knowingly refused a
 6
     rider a trip because of a service animal, that would result in the loss of access to the platform.”128
 7
            (vi).    Uber Controls Who Can Drive and Performs Ongoing Review of Its Drivers.
 8
 9 According to Uber’s “Platform Agreement,” drivers are “required to pass various background,
10 driving record and other checks both prior to the first time you access our Platform and from time
11 to time thereafter[.]”129 In New Orleans, Uber performed background checks on its drivers and
12 Uber provided a statement that it certifying each driver.130
13
            Uber reviews rider reports of collisions, traffic citations, and other reports of poor, unsafe,
14
     or distracted driving,131 which can result in deactivation from Uber services, either permanently or
15
     temporarily.132 Uber requires its drivers to notify Uber “within 24 hours” and provide Uber with
16
17 information relating to any incident,
                                         133
                                             or if they are “arrested for, charged with, or convicted of

18 a criminal offense.” 134
19          (vii).   Uber Imposes Mandatory Training for Its Drivers. According to a document
20 published by Uber’s Chief Legal Officer, Uber requires that its drivers undergo mandatory sexual
21                                 135
     assault and misconduct education.      According to Uber, if a driver did not want to “experience or
22
23
     127
         Ex. LLL (Patel Dep. on Dec. 15) at 64:20-65:4.
24   128
         Id. at 65:24-66:8.
     129
         See Ex. II at 00005464.
     130
         Ex. GG (City of New Orleans Dep.) at 43:18-44:2.
     131
         Ex. LLL (Patel Dep. on Dec. 15) at 63:10-17.
     132
         Id. at 64:9-18.
     133
         See Ex. II (Platform Access Agreement) at 00005465.
     134
         See Ex. II at 00005465.
     135
         Ex. LLL (Patel Dep. on Dec. 15) at 27:9-28:6.

                                                                                                        23
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 32 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     listen to this, whatever form this sexual assault and misconduct education takes” then “their access
 1
 2 to the platform may be impacted.”
                                     136



 3          (viii). Uber Controls What Its Drivers and Riders Do During Trips. Uber monitors

 4 feedback from its riders on its drivers, reviews the feedback, and decides “if there is any action to
 5
     be taken.”137 Through its “Community guidelines,” Uber proscribes and dictates what behavior
 6
     that can occur during trips. Uber prohibits drivers from touching “strangers or anyone you just met
 7
     while using any of Uber’s apps.”138 Commenting on an individual’s appearance or asking whether
 8
 9 they are single is prohibited and, if Uber receives credible information of a violation, then the
10 driver could “lose access to the platform as a result.” Uber restricts gestures like “nudges,
                                                          139


11 whistles, and winks,”140 and prohibits drivers from commenting on appearance, perceived gender
12 identity, or sexual orientation.141
13
            (ix).   Uber Has Deployed On-Site Personnel to Various Locations to Aid Its Operations.
14
     Uber deploys on-site personnel to aid in its operations. Uber admitted that individuals bearing
15
     Uber insignia on clothing were deployed to airports to help “riders understand how to use Uber’s
16
17 technology to get a ride basically, to request a ride.” Uber admits that it deployed “people” on-
                                                          142



18 site to airports to aid riders.143 At those airports, riders and drivers form a physical queue, and
19 Uber’s “people” guide riders to cars,144 aided by Uber’s physical signage.145
20
21
     136
22       Id. 29:13-30:16.
     137
         Id. at 9:5-18.
23   138
         See Ex. II at 00005461. Violating the Guidelines can result in deactivation, either as a driver or
     rider Ex. LLL at 38:24-39:17; 39:18-21 (basis for loss of access to Uber’s “platform.”).
24   139
         Id. at 39:25-40:22.
     140
         See Ex. HH (Community Guidelines) at 002734.
     141
         See id.; Ex. LLL (Patel Dep. on Dec. 15) at 47:16-48:10.
     142
         Ex. S (Patel Dep. on Nov. 20) at 231:21-232:18.
     143
         Id. at 232:23-235:3.
     144
         Id. at 235:4-17.
     145
         See, e.g., Ex. LL at 000753 (photographs taken at New Orleans airport of individuals wearing
     Uber regalia working to direct riders in the midst of Uber signage and que); see also, Ex. JJJ, ¶ 11.

                                                                                                        24
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 33 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




             Likewise, Uber has deployed personnel on-site to music festivals. For example, Uber had
 1
 2 “employees or contractors” on site at New Orleans festivals during at least the years of 2016, 2017,
 3 and 2018.146 For one festival in 2019, Uber worked with the City of New Orleans to help create
 4 proposed traffic patterns.147 Uber made requests to the New Orleans Police Department that certain
 5
     streets be allowed to remain open for Uber drivers.148 For that festival in 2018, the pickup location
 6
     for Uber drivers was determined by Uber and Uber rented out a private lot.149                 Uber’s
 7
     representative communicated with the City of New Orleans concerning ingress and egress issues
 8
                        150
 9 for its private lot.
10           In sum, it is an undisputable fact that Uber “provides transportation,” because (a) it says it

11 does, (b) it has testified that it does, and (c) in practice it controls almost every aspect of the
12 transportation that riders receive.151
13
             3. Uber Provides Transportation Because It Owned a Fleet of Tens of Thousands of
14              Vehicles that Riders Rode In.

15           In Independent Living v. Lyft, this Court granted plaintiffs’ motion for summary judgment
16 in part, holding that Lyft provides transportation and is covered by Title III. The Court reached
17
18
19
20
     146
21       Ex. GG (City of New Orleans Dep.) at 35:17-22.
     147
         Id. at 33:9-14.
     148
22       Id. at 32:3-33:2.
     149
         Id. at 30:20-31:7.
23   150
         Id. at 31: 9-12.
     151
         Even if there was some doubt that Uber is in the business of transporting people, doubts should
24   be resolved in favor of Plaintiffs here. That is because the purpose of the ADA is “to provide a
     clear and comprehensive national mandate for the elimination of discrimination against individuals
     with disabilities.” 42 U.S.C. § 12101(b)(1); see PGA Tour, Inc. v. Martin, 532 U.S. 661, 674 (2001)
     (“Congress enacted the ADA in 1990 to remedy widespread discrimination against disabled
     individuals.”). As a result, “the ADA must be broadly construed to effectuate its purpose of
     providing a clear and comprehensive national mandate for the elimination of discrimination.” Noel
     v. New York City Taxi and Limousine Comm’n, 687 F.3d 63, 68 (2d Cir. 2012) (internal quotation
     marks omitted).

                                                                                                        25
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 34 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     that conclusion even though the parties stipulated that “Lyft does not own or lease any vehicles
 1
 2 used for ridesharing on the Lyft platform.”
                                               152



 3          Here, the case for Uber providing transportation is even stronger than it was for Lyft. That

 4 is because during the pendency of this litigation Uber has owned and leased vehicles for use on its
 5
     transportation system. Specifically, Uber admits that it “bought vehicles and then leased them to
 6
     Uber’s driver partners” through a subsidiary.153 That fleet was made up of approximately 30,000
 7
     vehicles and worth approximately $400 million.154 And although Uber sold that subsidiary and its
 8
 9 vehicles during the pendency of this suit, Uber continued to own at least “three to four hundred
10 physical vehicles” in which “riders have taken approximately tens of thousands of trips.”
                                                                                            155


11          Because Uber provides transportation, the motion should be granted.
12          4. Title III Also Applies to Entities that Provide Transportation through Third Parties.
13
            Even if Uber were correct that its drivers – and not Uber – provide transportation, that
14
     would not allow Uber to escape coverage under Title III of the ADA. That is because the ADA
15
     defines “operate” to include “the provision of transportation services by a … private entity itself
16
17 or by a person under a contractual or other arrangement or relationship with the entity.” This is
                                                                                            156



18 known as the “stand in the shoes” doctrine under the ADA.157 As a result, an “entity must assure
19 that the same accessibility requirements are met by the [contracting] entity . . . as would apply if
20 the [principal] entity were operating the system [or portion thereof] itself.”158
21
22
     152
         Independent Living v. Lyft, supra, at R. Doc. 68 at 10.
23   153
         Ex. D (Rupp Dep.) at 76:20-77:4.
     154
         Id. at 79:17-80:2.
24   155
         Id. at 101:13-103:1.
     156
         49 C.F.R. § 37.3.
     157
         76 Fed. Reg. 45588 (Sept. 6, 1991). By way of example, in the Title III/Title II physical barrier
     case of Smith v. Bd. of Commissioners of Louisiana Stadium & Exposition Dist., the district court
     found that the public entity could be responsible for discrimination that occurred at a concert even
     though the private entity was responsible for the day-of-event operations at the concert. 385 F.
     Supp. 3d 491, 499 (E.D. La. 2019) (evaluating 28 C.F.R. § 35.102(a)).
     158
         56 Fed. Reg. 45584, quoting H. Rept. 101-485, Pt. 1 at 26.

                                                                                                       26
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 35 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




            This doctrine applies to Uber. As the U.S. Department of Justice explained in a statement
 1
 2 of interest regarding Uber:
 3          Thus, an entity may operate a demand responsive system even if it does not itself
            provide transportation services, if it does so through a contractual relationship with
 4          another entity or even individual drivers. Indeed, as explained in the DOT
 5          guidance, while an entity may contract out its service, it may not contract away its
            ADA responsibilities. See 49 C.F.R. pt. 37, app. D § 37.23; see also 49 C.F.R. §
 6          37.23(d).
 7 NFB v. Uber, 14-cv-4086, R. Doc. 29 at pg. 6 (N.D. Cal., Dec. 23, 2014) (emphasis added).159
 8          Here, Uber has a contractual relationship with drivers.160 And it contends that those drivers
 9
     provide transportation.161 Thus, per the “stand in the shoes” doctrine of 49 C.F.R. § 37.3, Uber is
10
     covered under Title III regardless of whether it provides transportation directly or through a
11
     contractual relationship with third parties.
12
13 E.       Uber is Covered by Title III Because It is Primarily Engaged in the Business of
            Transporting People.
14
            Not only does Uber provide transportation, this transportation of people is Uber’s “primary
15
     business.” To be covered by Title III, Uber must be “primarily engaged in the business of
16
     transporting people,” rather than transportation being “off to the side of to [sic] the main business
17
                                  162
18 . . . (e.g., a hotel shuttle).” And even if Uber as a whole is not primarily in that business, if a
19 “subsidiary company or an operationally distinct segment” of Uber is primarily engaged in the
20 business of transporting people, that company or segment will be subject to Title III. 49 C.F.R.
21 37.37 (f).
22
23
24
     159
         To the extent it has the power to persuade, the DOJ’s position is entitled to Skidmore respect.
     Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944); see also San Luis & Delta–Mendota Water
     Auth. v. United States, 672 F.3d 676, 708 (9th Cir.2012).
     160
         Ex. T (Rosenthal Dep.) at 26:17-19 (“The Platform Access Agreement is an agreement that
     drivers enter into with Uber or one of its subsidiaries.”)
     161
         Id. at 54:18-19 (Uber drivers “provide transportation”).
     162
         42 U.S.C. § 12184 (a), 42 C.F.R. § 37.29; Appendix D to 49 C.F.R. Part 37.

                                                                                                       27
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 36 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




            Here, Uber’s documents show that it is primarily in the business of transporting people.
 1
 2 According to its SEC filings, Uber divides its business into two operating segments: “Core
 3 Platform” and “Other Bets.”163 Core Platform “consists primarily of Ridesharing and Uber
 4 Eats.”164 Ridesharing refers to products that “connect consumers with Drivers who provide rides
 5
     in a variety of vehicles, such as cars, auto rickshaws, motorbikes, minibuses, or taxis.”165 Other
 6
     Bets consists primarily of Uber Freight and other miscellaneous products, such as dockless e-bikes
 7
     and e-scooters.166
 8
            Of these segments, ridesharing is far and away Uber’s primary business. According to its
 9
10 2019 SEC filings, gross bookings “generate substantially all of [Uber’s] revenue,” and more
                                                                                     167


11 than four-fifths of those gross bookings come from ridesharing alone. 168 (The remaining fifth
12 comes from UberEats, UberFreight, etc.) In 2020, “Rides” made up 70% of Uber’s revenue, with
13
     the remaining 30% coming from Eats, Freight, Other Bets, and Other Technology Programs.169 As
14
     a result, a report Uber requested from Hogan Lovells and posted to its website concluded that
15
     “Uber’s primary business involves connecting consumers looking for rides with available
16
17 drivers.”
             170



18
19
20
21
22
     163
         Ex. A (Uber SEC Filing) at 001219-001220.
23   164
         Id. at 001219.
     165
         Id. at 001228-001229-26.
24   166
         Id. at 001220.
     167
         Id. at 001336.
     168
         Id. at 001328; see also Ex. B (Uber SEC Filing) at 001645 (“The Company derives revenue
     primarily from fees paid by Rides Drivers for the use of the Company’s platform(s) and related
     service to facilitate and complete ridesharing services”).
     169
         Ex. B at 001698.
     170
         Ex. MM, Review and Assessment of Uber’s Privacy Program, Jan. 2015, at 002816 (emphasis
     added).

                                                                                                    28
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 37 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




               Furthermore, this Court affirmatively held that another ridesharing company, Lyft, is
 1
 2 “primarily engaged in the business of transporting people,” and Uber acknowledges that Lyft is
                                                              171



 3 its competitor.172
 4             And finally, expert testimony establishes that Uber is primarily engaged in the business of
 5
     transporting people. Plaintiffs’ retained expert, Dr. James Cooper,173 performed a comprehensive
 6
     review and determined that Uber is primarily engaged in the business of transporting people.174
 7
     Dr. Cooper determined that Uber, corporately, controls the parameters of service provision to the
 8
 9 extent permitted by law. Likewise, Plaintiff’s non-retained expert, Ms. Meera Joshi, opined
                           175                                                         176


                                                                     177
10 that Uber is primarily engaged in the provision of transportation. Ms. Joshi explained that
11 companies such as Uber are actually providing for-hire service because they set the price for trips,
12 set standards for service, allocate rides according to proprietary algorithms, which may include or
13
     exclude certain drivers based on past performance, vet and monitor driver and passenger
14
15
     171
           Independent Living Resource Center v. Lyft, Inc., 19-cv-01438-WHA, R. Doc. 92 at *3 (N.D.
16 Cal., Nov. 3, 2020).
17
     172
         See Ex. B at 001724 (Uber competes “with other ridesharing companies . . . including Lyft.”)
     173
         Ex. III (affidavit of Dr. Cooper, a transportation professional specialized in ground transport,
18   taxi and for hire vehicle analysis, accessible and social transportation, operation and policy
     development. He was the Head of Taxi Studies at Edinburgh Napier University. He has a Ph.D. in
19   Taxi Licensing and Control and he has extensive publication on transportation related issues).
     174
         See Exhibit NN at 25 (“It is my opinion that Uber is a transport company, being primarily
20   engaged in the business of transporting people. The company provides a Demand Responsive
21   Transportation product in both Jackson MS and New Orleans LA. It follows and can be argued
     separately or in tandem with the definition of product, that Uber is a transportation company
22   offering services in both cities.”).
     175
         See Exhibit NN at 17.
23   176
          “Meera Joshi serves as the Acting Administrator of the Federal Motor Carrier Safety
     Administration. Most recently Joshi served as General Manager of the New York office of Sam
24   Schwartz Transportation Consultants and visiting scholar at NYU’s Rudin Center for
     Transportation policy. Previously, Joshi served as chief regulator of New York City’s for hire
     vehicle industry. Under her leadership, New York City mandated the reporting of granular trip
     data from large app operators, which informed landmark data-driven safety reforms, enforceable
     pay standards for drivers and meaningful access to service for the disabled.”
     www.transportation.gov/mission/meera-joshi (last accessed April 10, 2021).
     177
         Ex. OO (Joshi Dep.) at 45:21-46:7 (“I regarded Uber as in the business of transporting people
     for hire and regulated them in accordance with that opinion.”).

                                                                                                       29
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 38 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     performance, and even remove participants from the system.178 In contrast, Uber designated no
 1
 2 experts, thus, does not have any expert evidence or testimony to contradict the testimony of
 3 Plaintiffs’ experts.
 4          But suppose, despite all of the above, Uber as a whole were not primarily in the business
 5
     of transporting people, that would still not exempt Uber from ADA coverage. That is because it is
 6
     certainly the case that at least Uber’s Core Platform segment is primarily in the business of
 7
     transporting people.179 And if the Core Platform segment is primarily in the business of
 8
                                                                           180
 9 transporting people, then that segment of Uber is covered by Title III.
10 F.       Uber is Covered by Title III Because Its Operations Affect Commerce.

11          To be covered by Title III, Uber’s “operations” must also “affect commerce.”181 Commerce
12 means “travel, trade, transportation, or communication among the several states, between any
13
     foreign country or any territory or possession and any state, or between points in the same state
14
     but through another state or foreign country.”182
15
            There is no material dispute that Uber’s operations affect commerce because even intra-
16
17 state activity falls within the ambit of the commerce clause. Here, however, Uber’s own
                                                                183



18 agreements expressly affirm that they are “transaction[s] involving interstate commerce.”184
19 Moreover, Uber drivers regularly cross state lines. Mr. Brad Rosenthal, Uber’s Director of
20 Strategic Initiatives, confirmed that there are many drivers whose trips take them from outside of
21
22
23   178
         Id. at 25:4-26:14; see also id. at 26:15-27:20.
     179
         Approximately three-quarters of the Core Platform revenue comes exclusively from “Rides.”
24   Ex. B at 001698.
     180
         49 C.F.R. 37.37 (f).
     181
         42 U.S.C. § 12184 (a).
     182
         49 C.F.R. §37.3.
     183
         Cf. Wickard v. Filburn, 317 U.S. 111 (1942).
     184
         See Crawford, 17-cv-02664, R. Doc. 26 at 92 (“This Arbitration Provision is governed by the
     Federal Arbitration Act, 9 U.S.C. § 1 et seq. (the ‘FAA’) and evidences a transaction involving
     interstate commerce.”).

                                                                                                   30
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 39 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     California and into California.185 Furthermore, this Court recently held that Lyft’s “operations
 1
 2 affect commerce,” and Uber’s market share is more than twice as large as Lyft’s.
                    186                                                             187



 3           For all the above reasons, Uber is covered by Title III of the ADA.

 4 G.        Uber Violated Section 12184 by Failing to Make Reasonable Modifications to Its
             Policies, Procedures, or Practices.
 5
             Now that it has been established that Uber is covered by Title III, Plaintiffs will show that
 6
 7 Uber has violated the anti-discrimination provisions of Section 12184. Section 12184 of Title III
 8 prohibits discrimination “on the basis of disability in the full and equal enjoyment of specified
 9 public transportation services.”188 Under this section, discrimination includes, inter alia, the failure
10
     to make reasonable modifications.189 To prevail, the plaintiff must show the defendant failed to
11
     make a “requested reasonable modification . . . necessary to accommodate the plaintiff’s
12
     disability.”190
13
14           Whether a proposed modification is reasonable requires consideration of the effectiveness
                                                                            191
15 of the modification in light of the nature of the disability in question. The standard for
16 reasonableness under the ADA is the same as under the Rehabilitation Act, and the Supreme Court
17 has found in the context of the Rehabilitation Act, that an “[a]ccommodation is not reasonable if
18
     it . . . imposes ‘undue financial and administrative burdens’. . . .”
                                                                      192
                                                                             The ADA regulations define
19
20
21
     185
22       Ex. T (Rosenthal Dep.) at 56:17-57:20.
     186
         Independent Living Resource Center v. Lyft, Inc., 19-cv-01438-WHA, R. Doc. 92 at *3 (N.D.
23   Cal., Nov. 3, 2020).
     187
         See Liyin Yeo, Uber vs. Lyft: Who’s tops in the battle of U.S. rideshare companies, Second
24   Measure (March 16, 2021), available online at https://secondmeasure.com/datapoints/rideshare-
     industry-overview/
     188
         42 U.S.C. § 12184(a).
     189
         42 U.S.C. § 12184(b)(2)(A).
     190
          Karczewski v. DCH Mission Valley LLC, 862 F.3d 1006, 1010 (9th Cir. 2017) (quoting
     Fortyune v. Am. Multi-Cinema, Inc., 364 F.3d 1075, 1082 (9th Cir. 2004)).
     191
         Fortyune 364 F.3d at 1083.
     192
         School Bd. of Nassau County v. Arline, 480 U.S. 273, 288 n. 17 (1987).

                                                                                                        31
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 40 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     “undue burden” to mean a “significant difficulty or expense,” taking into account a range of factors
 1
 2 relating to the cost of the action compared to the entity’s available financial resources.
                                                                                              193



 3            The burden is on the plaintiff to demonstrate that a modification is reasonable. Once the

 4 plaintiff has made an initial showing, the burden shifts to the defendant to demonstrate the
 5
     modification is unreasonable in the sense that it would fundamentally alter the nature of such
 6
     goods, services, facilities, privileges, advantages, or accommodation.194
 7
              Here, this Court held that the facts alleged in the Amended Complaint, taken as true at the
 8
 9 motion to dismiss stage, “establish Uber could reasonably assemble a fleet of WAVs in New
                                                  195
10 Orleans and modify its app to provide UberWAV.” Thus, if Plaintiffs can prove the facts alleged
11 in the Amended Complaint, then Plaintiffs will have established a prima facie claim of
12 discrimination. And as detailed in the following sections, there is no doubt: Uber could reasonably
13
     assemble a fleet of WAVs in New Orleans and Jackson and modify its app to provide UberWAV
14
     – it just has chosen not to.
15
           1. Plaintiffs’ Requested a Modification and the Request Was Denied.
16
              On September 22, 2018, Mr. Falls and Mr. Namisnak, through their counsel, made a written
17
18 “Request for Reasonable Modification / Reasonable Accommodation” to Uber.
                                                                             196
                                                                                 In this

19 correspondence, Plaintiffs explained that they were individuals with mobility-related disabilities,
20 that they use motorized wheelchairs, and that they would like to use Uber’s services in New
21 Orleans, Louisiana.197 Plaintiffs explained that the UberWAV function is not available in New
22                                            198
     Orleans, but is available in other locations.   By and through their letter, Plaintiffs requested that
23
24
     193
         28 C.F.R. § 36.104 (enumerating factors to consider in the undue burden analysis).
     194
         Zukle v. Regents of Univ. of California, 166 F.3d 1041, 1048 (9th Cir. 1999); 42 U.S.C.
     12182(b)(2)(a)(ii).
     195
         Namisnak v. Uber Techs., Inc., 444 F. Supp. 3d 1136, 1142 (N.D. Cal. 2020).
     196
         See Ex. QQ (Request for Reasonable Accommodation, Sep. 22, 2018) at 00796.
     197
         See id. at 00796-97.
     198
         See id. at 00797-98.

                                                                                                        32
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 41 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     Uber “utilize its resources, internal knowledge, and business know-how to change its operational
 1
 2 policies and provide WAV service in New Orleans, Louisiana and its surrounding areas.”
                                                                                          199



 3 Plaintiffs explained that they expected that Uber would ensure that a fleet of 30-60 WAVs are
 4 available in New Orleans.200 Plaintiffs further explained that they cannot tell Uber “how it must
 5
     change its internal business practices and operations to provide WAV service[,]” but Plaintiffs
 6
     explained they were confident “that Uber can use its resources and problem-solving abilities to
 7
     bring itself into compliance with the law without further delay.201
 8
              More than a year after sending the request, on November 13, 2019, Uber denied Plaintiffs’
 9
10 requested reasonable modification. In denying Plaintiffs’ requested modification, Uber claimed
                                     202


11 that it “does not provide vehicle service of any sort[.]”203 Instead of making Plaintiffs’ requested
12 modifications, the response letter referred them to five alternative WAV service providers in the
13
     New Orleans area.204
14
              Likewise, for Dr. Crawford, on October 4, 2018, counsel made a written “Request for
15
     Reasonable Modification / Reasonable Accommodation” to Uber that was almost identical to the
16
                                   205
17 request in the New Orleans case. More than a year after sending the request, on May 1, 2020,
18 Uber denied Dr. Crawford’s requested reasonable modification.206
19         2. Plaintiffs’ Requested Modification Was Reasonable.
20            Plaintiffs’ requested modifications—for Uber to change its operational policies and
21 provide UberWAV in New Orleans and Jackson—was reasonable. That is true most obviously
22
23
24   199
         See id. at 00798.
     200
         See id. at 00798-99.
     201
         See Ex. QQ (Request for Accommodation) at 00799.
     202
         See Ex. SS (Letter from Uber’s Counsel) at 00801.
     203
         See id. at 00803.
     204
         See id. at 00802-03.
     205
         See Ex. HHH (Request for Accommodation) at 002541-2544.
     206
         See Ex. RR at 002547.

                                                                                                    33
       Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 42 of 58
         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     because it is already something Uber does in other cities.207 All Plaintiffs are asking Uber to do is
 1
 2 to bring an already-existing accommodation to their city.
 3          As a practical matter, there are many methods by which Uber could provide UberWAV in

 4 New Orleans and Jackson, any of which would be reasonable. For the purpose of this motion for
 5
     summary judgment, however, Plaintiffs’ will focus on three methods through which Uber could
 6
     provide UberWAV service.208
 7
            (i)     Through a Partnership with a Commercial Operator Like MV Transportation.209
 8
            In some cities, Uber makes UberWAV available by contracting with the third-party owners
 9
                                            210
10 of WAVs, often through MV Transportation. In partnering with MV Transportation, Uber
11 “explore[d] whether a partnership with a commercial operator could result in bringing WAV
12 supply to the platform in a way that made the service available to riders reliably.”211 Uber reached
13
     an agreement with MV Transportation and service was provided in seven locations: New York,
14
     Lost Angeles, San Francisco, Boston, Washington, D.C., Philadelphia, and Chicago.212 The
15
     program was a success: in 2019 it provided 290,000 WAV trips to 53,000 unique WAV riders.213
16
17
18
19
20   207
         See Ex. I at 00019378 (listing current cities as of April 2020).
21
     208
         If Uber files its own summary judgment motion, or if Plaintiffs’ motion is denied and this action
     goes to trial on the merits, Plaintiffs will show that there are three additional methods through
22   which Uber could ensure that WAVs are available on its platform. These are: (1) mandatory signup
     requirements; (2) a vehicle marketplace partnership with Hertz or Avis; or (3) enacting a dispatch
23   system, such as in New York. In this motion, to eliminate unnecessary length, Plaintiffs will focus
     on the three simplest ways Uber could make its service accessible.
24   209
         In the next three sections, Plaintiffs focus largely on New Orleans. However, these methods are
     equally applicable to Jackson, but as is discussed Infra at (II)(G)(2)(iv) Uber has done absolutely
     nothing specifically related to investigating the Jackson market or making UberWAV available.
     210
         See Ex. I at 00019378 (
                                          ).
     211
         Ex. S (Patel Dep. on Nov. 20) at 148:20-149:4.
     212
         See Ex. I at 00019378.
     213
         See H (Jan 2020 Uber Accessibility Review) at 00012522.

                                                                                                       34
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 43 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     In regard to UberWAV, Uber concluded that it had “[d]eveloped a standardized approach to our
 1
 2 fleet partnerships to optimize drivers performance and scale our ability to manage fleets[.]”
                                                                                                 214



 3          In April of 2018, New Orleans was on a short list of cities where Uber would expand MV

 4 Transit’s provision of WAV service.215 Following an in-person meeting, MV Transportation
 5
     offered to provide Uber with pricing for seven to ten vehicles for New Orleans. 216 Ultimately,
 6
     however, Uber decided not to move forward with the MV Transportation option in New Orleans.
 7
     Uber’s explanation was cost – that “the amount that they need to provide service to make it work
 8
 9 for their business doesn’t work for Uber’s business.” Uber’s position is that, because of the price
                                                        217



10 increases asked for by MV Transportation, “Uber is not able to invest in any sort of expansion at
11 this time.”218 Thus, Uber declined to expand the MV Transportation option to New Orleans
12 “because of the current state or status of the way the economics check out for both companies.”219
13
            But Uber has also made clear that cost is not truly an obstacle. Uber’s own internal analyses
14
     showed a way that UberWAV could be funded without Uber paying out of pocket. According to
15
     Uber, an “Accessibility Fee” of only 3-4 cents per trip levied on other riders could “fully fund”
16
                   220
17 the WAV program. When asked whether Uber has investigated the usage of an accessibility fee
18 in combination with MV transportation in New Orleans, Uber’s corporate representative admitted
19 it had not even considered it, explaining that “That’s not something that we have gone seriously
20 down the route of considering such that we certainly wouldn’t have gotten to the point where we
21
     evaluated an accessibility fee and MV Transit in a specific city all at once.”
                                                                             221
                                                                                      The failure to even
22
23
     214
         See id. at 00012523.
24   215
         See Ex. TT at 0000858-59 (Email dated April 9, 2018 from Kimberly Harvish at Uber to MV
     Transit employees which states that New Orleans was slated for June/July of 2018).
     216
         See Ex. UU at 0000789-80.
     217
         Ex. S (Patel Dep. on Nov. 20) at 158:17-159:8.
     218
         Id. at 159:9-160:11.
     219
         Id. at 158:17-159:8.
     220
         See Ex. VV (UberWAV Program Overview, June 2017) at 00014333 (emphasis original).
     221
         Ex. S (Patel Dep. on Nov. 20) at 168:3-17.

                                                                                                       35
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 44 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     consider this option is galling given that internal Uber employees have documented that
 1
                                                                  222
 2 UberWAV offers significant potential financial benefit to Uber. And it is especially galling
 3 considering Uber frequently rolls out other kinds of fees on users, raising hundreds of millions of
 4 dollars per year.223
 5
            Thus, Uber knows that it could pay for UberWAV. It could pay out of pocket without
 6
     putting a dent in its $50 billion per year revenue.224 Or it could pass the cost along to users for 4
 7
     cents per ride or less. But it has simply chosen not to.
 8
            (ii)    By Removing Restrictions and Creating an Incentive System.
 9
10          Another way Uber could provide UberWAV in New Orleans is through incentive

11 programs, as it does in other U.S. cities.
12          In those US cities, Uber has offered drivers incentives to drive WAVs and provide such a
13
     service “on the Uber platform.”225 Such incentives include a sign-up bonus or a reduction in the
14
     fee that drivers pay to Uber. For example, in Philadelphia, Uber offered a $30.00 per-trip incentive
15
     for completing a WAV trip.226 On a per-trip basis, under which the total cost was divided by the
16
17 total number of rides in Philadelphia, the estimated cost of running this incentive program was 8
18 cents per trip.227 In Portland and Chicago, Uber provided a $15 per trip subsidy for WAV rides.228
19 Likewise, Uber personnel created a slide deck dated June 10, 2020, where the company admitted
20
21
     222
22       Supra at Section III(G)(iii), discussing how Uber has determined that UberWAV builds positive
     brand sentiment with riders, drivers, and the community, far “outweigh[s] the investment,” and
23   would “preempt” approximately $180 million per year in “training costs.”
     223
         Ex. B (Uber SEC Filing) at 001641 (“During the first quarter of 2020, the Company began
24   charging end-users a fee for services in certain markets. . . . In the first quarter of 2020, the
     Company recognized total revenue of $137 million associated with these fees charged to end-
     users.”)
     224
         Ex. A (Uber SEC Filing) at 001325.
     225
         Ex. S (Patel Dep. on Nov. 20) at 70:24-71:8; 71:23-72:6.
     226
         Id. at 89:23-90:18.
     227
         Id. at 91:4-93:13.
     228
         See Ex. WW (Feb. 2019 Accessibility Review) at 00008099.

                                                                                                       36
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 45 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     that “Uber could offer WAV renters a service fee reduction from 25 percent to 1 percent in order
 1
 2 to improve driver earnings and WAV rental attractiveness.”
                                                              229



 3           But according to Uber’s corporate representative, this proposal has not been adopted in

 4 New Orleans.230 Uber has not sent a message to existing drivers offering any sort of promotion or
 5
     incentive related to WAVs.231 Uber never actually tried to provide WAV incentives in New
 6
     Orleans.232 Additionally, making matters worse, in New Orleans Uber currently has two significant
 7
     barriers that prevent WAV drivers from signing up with Uber. First, and most readily identifiable,
 8
 9 is that Uber has not “turned on” the UberWAV function on its application. Uber confirmed that it
10 can do “anything it wants” with its app and, thus, Uber could turn on the UberWAV function.
                                          233


11 Without the function turned on, however, individuals who have a WAV cannot offer UberWAV
12 trips. Second, but just as deleterious, is the fact that Uber actively advertises that vans and after-
13
     market modified vehicles are expressly prohibited in New Orleans and Jackson.234 The vast
14
     majority of WAVs are going to be vans or after-market modified vehicles. Thus, Uber’s explicit
15
     policy prohibits WAVs in the form of vans from registering.
16
17           When discussing the purported difficulty with adding UberWAV in New Orleans, Uber’s

18 corporate representative pointed to an email chain from 2017.235 In this email chain, an Uber
19 employee states that Uber’s efforts to locate “both third party partners and some form of organic
20 supply have proven challenging in the past.”236 In this same email chain, however, an Uber
21
22
23   229
         Ex. S (Patel Dep. on Nov. 20) at 111:17-112:22; see also Ex. XX (June 2020 Vehicles Xfn
     Meeting) at 0000558.
24   230
         Ex. S (Patel Dep. on Nov. 20) at 112:24-113:5.
     231
         Id. at 181:7-182:5.
     232
         Id. at 178:23-179:19.
     233
         Id. at 63:13-64:4.
     234
         Infra, at Section II(I).
     235
         Ex. S (Patel Dep. on Nov. 20), based on errata, at 180:4 (“What I am aware of was an email
     bearing bates UBER00005077…”).
     236
         See Exhibit YY at 00005077.

                                                                                                      37
       Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 46 of 58
         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     employee outlined that Uber had identified, in New Orleans, “~5 PTP drivers who own
 1
 2 WAVs[.]” The Uber employee further conceded that Uber originally slated New Orleans to be
           237



 3 part of a Phase 1 launch of UberWAV, but Uber dropped New Orleans because “[f]inding a local
 4 partner would take too much leg work as seen by the ~6 months of work required in Toronto to
 5
     sign a deal.”238 During his corporate deposition, Uber’s representative did not identify any
 6
     subsequent investigatory efforts by Uber in 2018 or 2019 specifically related to the supply of
 7
     WAVs in New Orleans.239
 8
               In sum, Uber could have introduced UberWAV in New Orleans using its incentive
 9
10 programs, such as sign-up bonuses and reduced commission. Uber could have provided these
11 incentives to the “~5 PTP drivers who own WAVs,” along with the unknown number of
12 prospective drivers who were either unaware of the opportunity to work as an Uber driver or were
13
     actively deterred by Uber’s vehicle requirements barring vans. Unfortunately, Uber decided that
14
     providing accessibility would “take too much leg work[.]” Uber’s failure to put in the necessary
15
     “leg work” is not a defense to this action. Summary judgment should issue for Plaintiffs.
16
17             (iii)     By Reinstating the Leasing Model That Uber Abandoned.

18             Another model that Uber used in the past to provide WAV was through its auto-leasing

19 subsidiary, Xchange Leasing.240 Under that model, Xchange Leasing would pay an auto
20 manufacture $43,000.00 and the auto manufacturer would provide a vehicle to Xchange
21        241                                                                  242
     Leasing.          Uber would lease the WAV to a driver, and subsidize part of the lease.        Uber
22
23
     237
           See Exhibit YY at 00005080 (the acronym PTP is believed to stand for “peer to peer” or “partner
24 third parties.” Either way, however, it appears that Uber located at least five drivers with WAVs).
     238
         See Exhibit YY at 00005079.
     239
          Ex. S (Patel Dep. on Nov. 20) at 114:13-115:18 (explaining that he was aware of two
     evaluations that were performed, one by the “local team” and a second evaluation in 2018-2019
     where Uber considered “the commercial operator format”).
     240
         Id. at 73:11-20; see also, Exhibit 63, p. 14330.
     241
         Id. at 74:11-25; 75:14-24.
     242
         Id. at 75:6-13.

                                                                                                       38
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 47 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     employees worked up promotions to get the target number of WAVs “on the road” through
 1
                   243
 2 Xchange Leasing. This arrangement was visually documented, in a 2017 slide deck, where Uber
 3 employees created a chart that summarized how the Xchange Leasing program worked in
 4 Chicago.244 In the very same slide deck, Uber employees confirmed that “There are opportunities
 5
     to fully fund the WAV program through Accessibility Fees or Accessibility Funds.” 245 As Uber
 6
     explained in two bullet points:
 7
            “ – Fund program costs through an Uber-collect per trip ‘Accessibility Fee’
 8
             –   Given program cost estimates and current trip costs, an ‘Accessibility Fee’ of $0.03 -
 9
10               $0.04 per trip would fully fund the program[.]”246

11          Shortly before this lawsuit was filed, a “proposal was approved and the plan is to add an
12 additional 800 WAV vehicles in 2017 and up to approximately 1,000 vehicles by midyear of 2018
13
     through a combination of flexible leasing through a third party and [Xchange Leasing].”247
14
            Before this solution was fully implemented, Uber sold Xchange Leasing and, thus, the
15
     project ended. However, the fact that the proposal was already approved internally at Uber
16
17 demonstrates that this solution is reasonable. Of course, this solution would require upfront
18 expenditure of capital by Uber. Again, however, all of the expenditure could be offset by an
19 accessibility fee. Additionally, to the extent the cost is not fully offset by an accessibility fee,
20 investment by Uber in the cost its drivers will incur for WAVs is equivalent to similar recent
21
     investments made by Uber. For example, Uber recently announced that it was “committing more
22
     than $800 million in resources to help hundreds of thousands of drivers in the US, Canada, and
23
24
     243
         See, e.g., Ex. ZZ at 0000490 (“As mentioned in our Uchat, the city team would like to run a
     promo with the Xchange Leasing LS team. We have a goal to hit 70 WAV Vehicles on the road
     by June 30th and we need the ACL team’s assistance.”).
     244
         See Ex. VV at 00014329.
     245
         See Ex. VV (UberWAV Program Overview, June 2017) at 00014333 (emphasis original).
     246
         See id. (emphasis original).
     247
         Ex. AAA at 00005274.

                                                                                                    39
       Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 48 of 58
         REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     Europe transition to battery EVs by 2025.” 248 If Uber can help its drivers transition to electric
 1
 2 vehicles, it can also help some of its drivers transition to accessible vehicles – as required by
 3 Federal Civil Rights Law. Through this solution, Uber would simply be obligated to follow
 4 through with its own approved proposal to add ~1,000 WAVS by mid-year 2018 through a
 5
     combination of flexible leasing and Xchange Leasing. 249
 6
            Having developed and approved a reasonable means of providing accessibility, Uber
 7
     cannot escape liability by selling off the internal unit that would have provided Plaintiffs’ required
 8
                 250
 9 modification.
10          (iv)    The Above Methods Are Equally Available in Jackson.

11          Uber’s efforts to make its service accessible in Jackson have been even more abysmal.
12 While Uber employees engaged in an email discussion related to the supply of WAVs in New
13
     Orleans, Uber is “not aware of anything similar that was done for Jackson.” 251 In fact, Uber readily
14
     conceded that it has not performed any investigations specifically related to Jackson. 252 Uber has
15
     not turned on UberWAV in Jackson to see if drivers sign up.253 Since 2018, Uber has not, at any
16
17 point, pushed out to the local market that drivers could sign up for UberWAV and get an incentive
18
19
20
     248
21       See Ex. JJ at 002759 (statement of Uber CEO).
     249
         See Ex. AAA at 00005276 (email from Paige Tsai dated November 28, 2016).
     250
22       Unlike many other businesses, Uber is uniquely situated to identify which services generate a
     high profit margin and which would merely be cost-neutral. One of the Congressional purposes of
23   the ADA was to root out and eliminate “isolation and segregation” of individuals with disabilities.
     42 U.S.C. § 12101(a)(2). Uber’s failure to follow through with its approved plans to expand
24   UberWAV is the antithesis of Congressional intent in passing the ADA because it further “isolates
     and segregates” individuals with disabilities.
     251
         Ex. S (Patel Dep. on Nov. 20) at 197:21-198:17.
     252
         Id. at 193:14-194:6 (see, e.g., “Q. Yes. What I mean by that is as I understand what we discuss
     ostensively [sic] today is Uber has done high-level investigations, but what I am asking here is
     specifically related to Jackson, are you aware of any investigations specifically for Jackson, not
     the overall pilot, evaluation, etc.? A. No., I am not aware of any investigations of Jackson.”).
     253
         Id. at 192:16-21.

                                                                                                        40
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 49 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     such as a sign-up bonus, a waived trip fee, etc.254 Uber has not investigated providing UberWAV
 1
                                             255                                         256
 2 in Jackson in partnership with MV Transit. Uber has not enacted an accessibility fee.
 3            Uber has several reasonable methods through which it could make UberWAV available in

 4 Jackson, but Uber failed to conduct any research in Jackson, Mississippi. It is well established that
 5
     “the ADA imposes an obligation to investigate whether a requested accommodation is
 6
     reasonable.”257 Likewise, the Ninth Circuit has observed that “mere speculation that a suggested
 7
     accommodation is not feasible falls short of the reasonable accommodation requirement; the Acts
 8
 9 create a duty to gather sufficient information from the disabled individual and qualified experts as
10 needed to determine what accommodations are necessary....”
                                                              258


11            Given that Uber has provided the accommodation of UberWAV to other individuals with
12 disabilities in the past, Plaintiffs have satisfied their burdens of production as to whether the
13
     accommodation was reasonable.259 Uber abdicated its obligations under the ADA because it did
14
     not provide a needed and requested reasonable modification.
15
           3. Providing UberWAV in New Orleans and Jackson Would Not Fundamentally Alter
16            Uber’s Services, Programs, or Activities or Constitute an Undue Financial Burden.
17            At this stage, it is Uber’s obligation to show that implementing UberWAV in New Orleans
18
     and Jackson would constitute a “fundamental alteration.” It is not Plaintiffs’ obligation to preempt
19
     Uber’s affirmative defenses.
20
              Nonetheless, given that new materials in reply briefs are generally disfavored, Plaintiffs
21
22 will briefly discuss how the provision of UberWAV could not possibly constitute a fundamental
23 alteration to Uber’s services, programs, or activities. Put simply, it is not unreasonable to ask Uber
24
     254
         Id. at 192:22-193:4.
     255
         Id. at 193:5-10.
     256
         Id. at 108:4-20.
     257
         Duvall v. Cty. of Kitsap, 260 F.3d 1124, 1136–37 (9th Cir. 2001), as amended on denial of reh'g
     (Oct. 11, 2001).
     258
         Wong v. Regents of the University of California, 192 F.3d 807, 818 (9th Cir. 1999).
     259
         Id. at 820.

                                                                                                      41
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 50 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     to provide an accommodation to Plaintiffs in New Orleans and Jackson which Uber already
 1
                             260
 2 provides in other cities.     Indeed, an Uber employee confirmed that UberWAV is an

 3 “Opportunity” for Uber to “[f]urther deliver on our mission to provide access to reliable
 4 transportation to everyone, everywhere.”261 In another internal Uber powerpoint, Uber noted that
 5
     “[a]ccessibility is core to our business” and that “[i]f the Uber platform is not accessible to people
 6
     with disabilities, then we are failing at our most basic task.”262 Indeed, in a slide about the various
 7
     lawsuits concerning Uber, the Uber employees conceded that “[i]gnoring accessibility comes at
 8
 9 reputational costs,” where this text was situated against an image of a despondent man in a
10 wheelchair behind the word “Uber.” See Fig. 3:
                                     263


11
12
13
14
15
16
17
18
19
20
21
22
23
                             Fig. 3: “Ignoring accessibility comes at reputational cost.”
24



     260
         See also, Guerra, 2017 WL 10562682 at *11.
     261
         See Ex. VV at 00014326 (emphasis original).
     262
         See Ex. BBB (Accessibility at Uber) at 00014646.
     263
         See Ex. BBB at 00014667.

                                                                                                         42
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 51 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     While the takeaway from this slide needs no explanation, an Uber employee wrote it anyways:
 1
 2 “We should be offering an accessible service[.]”
                                                    264



 3          Also, expanding UberWAV to New Orleans and Jackson cannot be a fundamental

 4 alteration because adding a thousand WAVs to its fleet was Uber’s own plan. As discussed above,
 5
     Uber developed and approved a plan “to add an additional 800 WAV vehicles in 2017 and up to
 6
     approximately 1,000 vehicles by midyear of 2018 through a combination of flexible leasing
 7
     through a third party and [Xchange Leasing].”265 Specifically with regard to Louisiana, Uber
 8
 9 estimated that the state had a “wheelchair bound market size roughly 53,000,” including 14,000 in
                                            266
10 the New Orleans metropolitan area alone.
11          Uber testified that this “did not come to pass” because by “2017, it had become clear that
12 Xchange Leasing was losing a substantial amount of money on each lease that it originated. And
13
     so the decision was made by Uber to wind down the business of Xchange Leasing before this
14
     expansion was realized.”267 Asking Uber to follow through on its own plan, in an area that Uber
15
     says is “central” to its business and fulfills its mission, would not fundamentally alter the nature
16
                                   268
17 of the service provided by Uber. By way of comparison, in a prison ADA case the court recently
18 found that the entity’s failure to follow its own, internal ADA directives and/or policies or failure
19 of those policies to adequately remedy barriers to access was relevant to the overall determination
20 of the method-of-administration claim.269 While the regulation at issue is different, the takeaway
21
22
23
24   264
         Id., emphasis added.
     265
         Ex. D at 81:2-23, citing Ex. AAA at 00005276.
     266
         Ex. CCC at 00019312.
     267
         Ex. D (Rupp Dep.) at 81:15-82:10.
     268
         Fortyune v. Am. Multi-Cinema, Inc., 364 F.3d 1075, 1084 (9th Cir. 2004).
     269
         Lewis v. Cain, 15-CV-318, 2021 WL 1219988, at *50 (M.D. La. Mar. 31, 2021) (citing Holmes
     v. Godinez, 311 F.R.D. 177, 219 (N.D. Ill. 2015) (discussed in context of a method-of-
     administration claim).

                                                                                                      43
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 52 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     is the same: It is not unreasonable to Order an entity to follow through with its own, internal plan
 1
 2 to achieve ADA compliance.
 3          UberWAV would not be an “undue financial burden” because Uber, itself, has explained

 4 that the cost of UberWAV can be “fully funded” through an accessibility fee. Uber estimated that
 5
     it could fully fund UberWAV by charging a 3-4 cents per trip accessibility fee.270 Uber determined
 6
     that “[p]roactively investing in a reliable WAV ridesharing program will build positive brand
 7
     sentiment with riders, drivers, and the community…”271 Uber determined that “the regulatory and
 8
 9 legal value of a reliable WAV program far outweigh the investment.” Further, the provision of
                                                                      272



10 UberWAV would “preempt” approximately $180 million per year in “training costs.”
                                                                                    273


11          Nor can Uber claim that charging an “accessibility fee” would be an undue burden or would
12 fundamentally alter Uber’s business. First, Uber employees documented that UberWAV could be
13
     “fully funded” via an accessibility fee and these employees did not identify any negative
14
     repercussions to Uber of instituting such a fee.274 Second, Uber is actively charging other “fees,”
15
     such as a 50 cent per trip fee that is charged when a rider is in a hybrid or electric vehicle.275 If
16
17 Uber can charge a 50 cent per trip fee for use of an electric vehicle, Uber can certainly charge 3-4
18 cents per trip to comply with the ADA.
19          The ADA regulations define “undue burden” to mean a “significant difficulty or expense,”
20 considering a range of factors relating to the cost of the action compared to the financial resources
21
22
23
     270
         See Ex. VV (2017 UberWAV Program Overview) at 00014333.
24   271
         See id. at 00014326.
     272
         See id. at 00014328.
     273
         See Ex. VV at 00014326.
     274
         See, e.g., id. at 00014333. This is consistent with Uber’s other market research. In Philadelphia,
     Uber identified that the cost of running UberWAV incentives would amount to 8 cents per ride,
     when divided by all Philadelphia riders. See Ex. S (Patel Dep. on Nov. 20) at 91:4-93:13.
     275
         See Ex. JJ at 002760 (“In the US and Canada, hybrid and EV drivers will receive an extra $0.50
     directly from the rider on every Uber Green trip completed.”).

                                                                                                        44
         Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 53 of 58
           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     of the public accommodation.276 If UberWAV was “fully funded,” Uber would incur no financial
 1
 2 burden, much less a “significant expense.” Unfortunately, Uber never “seriously considered” the
 3 usage of an accessibility fee to fund UberWAV in New Orleans through MV Transit.277 In fact, as
 4 is evidenced by Ex. VV (UberWAV Program Overview, June 2017), Uber weighed four different
 5
     solutions to the WAV issue—including Uber “fully funding” a solution and an accessibility fee—
 6
     and the fourth option listed on the slide was “Do nothing and bear the associated risk[.]”278 See Fig
 7
     4
 8
 9
10
11
12
13
14
15
16
17
18
19
20
     Fig. 4.          Uber identified options to “fully fund” the WAV program, or alternatively “do
21                    nothing and bear associate risks.”279
22             In Plaintiffs’ cities, Uber chose option four – “Do nothing and bear associated risks.” In
23
     this lawsuit, that risk has become a reality. Summary judgment should issue.
24

     276
         28 C.F.R. § 36.104 (enumerating factors to consider in the undue burden analysis).
     277
         Ex. S (Patel Dep. on Nov. 20) at 168:3-17.
     278
         Ex. VV at 00014333.
     279
         Ex. VV at 00014333; see also, Ex. KKK at 00008921 (“-In some cities (e.g., Chicago), we
     already contribute to a gov’t-run Accessibility Funds the form of a regs mandated per trip fee” and
     noting Uber’s collection of $4.4 million in accessibility fees in Chicago in 2016).

                                                                                                       45
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 54 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     H.        Uber Violated Section 12184 by Buying New Non-WAV Vans, Without Ensuring
 1             that Tts Entire System Provides Equivalent Service for Wheelchair Users.
 2             Uber also violated the ADA’s anti-discrimination prohibition by buying new non-WAV
 3
     vans. As this Court explained, Title III requires that “vehicles purchased or leased for ‘specific
 4
     public transportation’ systems must be ‘readily accessible to or usable by individuals with
 5
     disabilities, including individuals who use wheelchairs,’ unless the provider “can demonstrate that
 6
 7 the [transportation] system…when viewed in its entirety, provides a level of service…equivalent
 8 to the level of service provided to the general public.””280 Specifically, this includes “vans,”
 9 whether those vans have a capacity of more than eight passengers (42 U.S.C. 12184 (b)(3)) or less
10
     than eight passengers (42 U.S.C. 12184 (b)(5)).
11
               Here, Uber concedes that it has owned tens of thousands of vehicles through its subsidiaries
12
     Xchange Leasing and ATG.281 Through Xchange Leasing, Uber “bought vehicles and then leased
13
14 them to Uber’s driver partners” to be used for driving on the Uber app. The vast majority of
                                                                          282



15 these vehicles were non-wheelchair accessible. Of the tens of thousands of vehicles, fewer than 50
16 were wheelchair accessible.283 Specifically with regard to vans, Uber produced in discovery a list
17 of 130 new vans that obtained by Xchange Leasing.284 Through simple subtraction, it is clear that
18
     Uber acquired more than eighty new vans that were not accessible. Thus, Uber acquired new,
19
     inaccessible vans, in violation of 42 U.S.C. § 12184(b)(5).
20
21
22
     280
           Namisnak, R. Doc. 102 at 8, citing 42 U.S.C. § 12184(b)(3); 42 U.S.C. § 12184(b)(5); 49 C.F.R.
23 § 37.103.
     281
           Ex. D (Rupp Dep.) at 52:14-25 (“owned 22,000 vehicles comprised mostly of compact and
24 midsize vans as well as a small number of mini vans.”). Id. at 79:17-21 (“Q. Okay. At least at some
     point while Xchange Leasing was a subsidiary of Uber it had a fleet of about 30,000 cars. Is that a
     fair estimate? A. I think that's a fair estimate.”)
     282
         Id. at 76:23-77:4.
     283
         Id. at 80:16-21.
     284
         See Ex. DDD (the number can be deducted by counting the lines, one-by-one); see also, Ex.
     EEE (see Request for Production No. 4, which specifically asks for a list of new vans that were
     acquired by Xchange Leasing).

                                                                                                        46
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 55 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




            The ADA is clear – if a company is going to add new vans to its fleet, it must choose one
 1
 2 of two options: (1) make the vans wheelchair accessible, or (2) achieve equivalent service across
 3 the whole system.285 Here, Uber bought new vans but chose neither option. Thus, Uber violated
 4 the ADA. And the scope of this violation is staggering: Uber bought at least 21,000 non-wheelchair
 5
     accessible vehicles. Per the text of Section 12184, “discrimination includes” the purchase “by such
 6
     entity of a new van” under these circumstances. Ultimately Uber was obligated to ensure that either
 7
     (1) all the vans it purchased were accessible; or (2) a sufficient portion of the 22,000 vehicles it
 8
                                                                                                286
 9 purchased were accessible such that Uber achieved equivalent service across the whole system.
10 Summary judgment should issue for Plaintiffs.
11    I.    Uber Violated Section 12184 by forbidding WAVs from operating on its platform in
            New Orleans and Jackson.
12
            Uber is also violating the ADA by explicitly screening out WAVs from its platform.
13
14          If an entity is covered by Title III of the ADA, then it is illegal discrimination for the entity

15 to impose “eligibility criteria that screen out or tend to screen out” any “class of individuals with
16 disabilities from fully enjoying the specified public transportation services” unless “necessary for
17 the provision of the services being offered.”287
18
            Here, Uber violates that provision. For each city where Uber operates, Uber sets out certain
19
     requirements for the vehicles that can be used on its platform.288 And if “the vehicle does not meet
20
21
22
23
24

     285
         42 U.S.C. § 12184(b).
     286
         Uber knows this. Uber’s counsel explained at oral argument in Equal Rights Center that “if you
     buy [a new van] and you’re primarily engaged in the business of transporting people, you do need
     to make that vehicle wheelchair accessible.” Equal Rights Center v Uber Tech MH.pdf at 82:1-4.
     287
         42 U.S.C. § 12184(b)(1).
     288
         Ex. D (Rupp Dep.) at 23:11-19.

                                                                                                          47
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 56 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




     Uber’s requirements it’s not allowed to participate in Uber’s products.”289 Uber knows of “no
 1
 2 exceptions.”
                290



 3          In New Orleans, for a vehicle to participate in UberX, Uber requires that the vehicle “must

 4 be a four-door vehicle, have five factory-installed seats, [and] air conditioning” and it explicitly
 5
     prohibits “vans, box trucks, or similar vehicles, [and] aftermarket seating modifications.”291 If “a
 6
     vehicle doesn't meet these criteria, Uber will not allow it to participate in Uber's UberX product.”292
 7
     Similarly, Uber’s New Orleans UberXL product requires “seven seats, and no aftermarket
 8
 9 modifications, and no vans.” These requirements have been in place since the inception of this
                               293


           294
10 lawsuit. The same is true in Jackson, MS:
11          Q.        So if a driver has a van they can’t drive UberX in New Orleans?
12          A.        That’s correct.
13
            Q.        Okay. They similarly can’t drive UberXL in New Orleans, correct?
14
            A.        That’s correct. . . .
15
            Q.        So if someone is a prospective driver in Jackson, Mississippi, or New Orleans and
16                    they have a WAV vehicle that is a van, they would not be able to drive UberX or
17                    UberXL in either of those cities, correct?

18          A.        As you described it, if the vehicle is a van, it would not meet the requirements for
                      UberX. So according to those requirements, the vehicle wouldn’t qualify.
19
            Q.        And same for UberXL?
20
21          A.        Yes.295

22
23   289
         Id. at 24:20-23. See also id. at 51:2-6 (“Q. Okay. And Uber actually uses these requirements. If
     a vehicle doesn’t meet these requirements, they are not allowed to drive for Uber's products,
24   correct? A. That’s correct.”)
     290
         Id. at 24:24-25 (“Q. No exceptions? A. Not to my knowledge.”)
     291
         Id. at 28:23-29:7. Ex. FFF provides Uber’s requirements for New Orleans. Ex. GGG provides
     Uber’s requirements for Jackson, MS.
     292
         Id. at 29:8-11.
     293
         Id. at 29:16-20.
     294
         Id. at 45:14-18 (New Orleans).
     295
         Id. at 39:22-40:2, 49:12-22

                                                                                                         48
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 57 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




            But crucially, most WAVs are vans that have been altered through after-market
 1
 2 modifications to make them usable for persons with motorized wheelchairs. As a result, Uber’s
                                                                            296



 3 “no vans” rule and its ban on “aftermarket seating modifications” screen out most WAVs, which
 4 prevents a “class of individuals” with disabilities – specifically those persons who use motorized
 5
     wheelchairs – from fully enjoying the specified public transportation services.
 6
            And because Uber does not offer any reason why excluding WAVs is “necessary for the
 7
     provision of the services being offered,” Uber has violated 42 U.S.C. § 12184(b)(1).297 Summary
 8
 9 judgment should issue.
10                                          III.    CONCLUSION

11          For the reasons above, this Court should grant Plaintiff’s Motion for Summary Judgment.
12
13                              By Plaintiffs, by and through their counsel,

14 /s/ William Most__________                             /s/ Garret S. DeReus_______
     William Most (CA # 279100)                           Bizer & DeReus, LLC
15 AQUA TERRA AERIS LAW GROUP                             Garret S. DeReus (LA # 35105)*
     4030 Martin Luther King Jr. Way                      gdereus@bizerlaw.com
16 Oakland, CA 94609                                      Andrew D. Bizer (LA # 30396)*
17 williammost@gmail.com                                  andrew@bizerlaw.com
     (504) 509-5023                                       *Admission pro hac vice
18
     Karla Gilbride (CA # 264118)                         3319 St. Claude Ave.
19 PUBLIC JUSTICE, P.C.                                   New Orleans, LA 70117
     1620 L St. NW, Ste. 630                              T: 504-619-9999; F: 504-948-9996
20 Washington, DC 20036
21 T: 202-797-8600
     kgilbride@publicjustice.net
22
23
24
     296
         Id. at 30:5-9 (“wheelchair accessible vehicles can be both vans . . . and in some cases minivans
     that have been retrofitted to include a ramp.”); Ex. K (Crawford Dep.) at 14:11 (“Most [WAVs]
     are retrofitted.”)
     297
          See Equal Rights Center v. Uber, 17-cv-01272-KBJ at *43-44 (D.D.C. March 15, 2021)
     (“Uber’s policies impos[ing] vehicle-type restrictions that actively discourage its drivers from
     acquiring and operating wheelchair accessible vehicles” stated claim for ADA violation).


                                                                                                      49
      Case 3:17-cv-02664-RS Document 195 Filed 08/02/21 Page 58 of 58
        REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




                                     CERTIFICATE OF SERVICE
 1
 2          I hereby certify that on April 19, 2021, a copy of the foregoing was filed electronically

 3 with the Clerk of Court via the CM/ECF system. Notice of this filing will be sent to all counsel
 4 of record by operation of the court’s electronic filing system.
 5
 6                                             _/s/ William Most_____
                                                  William Most
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24




                                                                                                        50
